
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.33


SAWTEK INC.
EMPLOYEE STOCK OWNERSHIP AND 401(K) PLAN

PREPARED BY:

DEAN, MEAD, EGERTON, BLOODWORTH, CAPOUANO & BOZARTH, P.A.,
800 North Magnolia Avenue
Suite 1500
Orlando, Florida 32803

[UPDATED FOR ALL AMENDMENTS THROUGH DECEMBER 20, 2001]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

BACKGROUND INFORMATION   1
ARTICLE I DEFINITIONS
 
1
ARTICLE II ELIGIBILITY
 
11   2.1   CONDITIONS OF ELIGIBILITY   11   2.2   EFFECTIVE DATE OF
PARTICIPATION   11   2.3   TERMINATION OF ELIGIBILITY   12   2.4   OMISSION OF
ELIGIBLE EMPLOYEE   12   2.5   INCLUSION OF INELIGIBLE EMPLOYEE   12
ARTICLE III CONTRIBUTION AND ALLOCATION
 
13   3.1   FORMULA FOR DETERMINING EMPLOYER'S CONTRIBUTION   13   3.2  
PARTICIPANT'S SALARY REDUCTION ELECTION   14   3.3   TIME OF PAYMENT OF
CONTRIBUTIONS   17   3.4   ACCOUNTING AND ALLOCATION   17   3.5   AVERAGE
DEFERRAL PERCENTAGE TESTS   21   3.6   ADJUSTMENT TO AVERAGE DEFERRAL PERCENTAGE
TESTS   23   3.7   AVERAGE CONTRIBUTION PERCENTAGE TESTS   25   3.8   ADJUSTMENT
TO AVERAGE CONTRIBUTION PERCENTAGE TESTS   27   3.9   MAXIMUM ANNUAL ADDITIONS  
28   3.10   ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS   30   3.11   TRANSFERS
FROM QUALIFIED PLANS   30   3.12   PARTICIPANT'S QUALIFIED DIRECTED INVESTMENT
ACCOUNT   31   3.13   DIRECTED INVESTMENT ACCOUNT   32   3.14   VOTING COMPANY
STOCK   32   3.15   UNIFORMED SERVICES EMPLOYMENT AND RE-EMPLOYMENT RIGHTS ACT  
33
ARTICLE IV VALUATIONS
 
33   4.1   VALUATION OF THE TRUST FUND   33
ARTICLE V FUNDING AND INVESTMENT POLICY
 
33   5.1   INVESTMENT POLICY   33   5.2   EMPLOYER SECURITIES   34   5.3  
APPLICATION OF CASH   34   5.4   TRANSACTIONS INVOLVING COMPANY STOCK   34   5.5
  LOANS TO THE TRUST   35
ARTICLE VI DETERMINATION AND DISTRIBUTION OF BENEFITS
 
36   6.1   DETERMINATION OF BENEFITS UPON RETIREMENT   36   6.2   DETERMINATION
OF BENEFITS UPON DEATH   37   6.3   DETERMINATION OF BENEFITS IN EVENT OF
DISABILITY   37   6.4   DETERMINATION OF BENEFITS UPON TERMINATION   38   6.5  
DETERMINATION OF BENEFITS AT AGE 591/2   40   6.6   DISTRIBUTION OF BENEFITS  
40   6.7   DISTRIBUTION OF BENEFITS UPON DEATH   43   6.8   HOW ESOP BENEFITS
WILL BE DISTRIBUTED   44   6.9   IN SERVICE DISTRIBUTION   45   6.10   TIME OF
SEGREGATION OR DISTRIBUTION   45   6.11   DISTRIBUTION FOR MINOR BENEFICIARY  
45   6.12   LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN   46   6.13  
LIMITATIONS ON BENEFITS AND DISTRIBUTIONS   46   6.14   DISTRIBUTION OF DEFERRAL
ACCOUNT UPON HARDSHIP   46   6.15   DIRECT ROLLOVERS   47

i

--------------------------------------------------------------------------------

  6.16   LOANS TO PARTICIPANTS   47   6.17   PUT OPTION   49   6.18  
NONTERMINABLE PROTECTIONS AND RIGHTS   50
ARTICLE VII TOP HEAVY RULES
 
51   7.1   DEFINITIONS   51   7.2   TOP HEAVY PLAN REQUIREMENTS   53   7.3  
DETERMINATION OF TOP HEAVY STATUS   53   7.4   REQUIRED MINIMUM ALLOCATIONS   54
  7.5   TOP HEAVY VESTING SCHEDULE   55
ARTICLE VIII ADMINISTRATION
 
55   8.1   POWERS AND RESPONSIBILITIES OF THE EMPLOYER   55   8.2   ASSIGNMENT
AND DESIGNATION OF ADMINISTRATIVE AUTHORITY   55   8.3   ALLOCATION AND
DELEGATION OF RESPONSIBILITIES   56   8.4   POWERS, DUTIES AND RESPONSIBILITIES
  56   8.5   RECORDS AND REPORTS   57   8.6   ANNUAL REPORT   57   8.7  
APPOINTMENT OF ADVISERS   57   8.8   INFORMATION FROM EMPLOYER   57   8.9  
PAYMENT OF EXPENSES   57   8.10   MAJORITY ACTIONS   58   8.11   CLAIMS
PROCEDURE   58   8.12   CLAIMS REVIEW PROCEDURE   59
ARTICLE IX AMENDMENT, TERMINATION, AND MERGERS
 
59   9.1   AMENDMENT   59   9.2   TERMINATION   59   9.3   MERGER OR
CONSOLIDATION   60
ARTICLE X MISCELLANEOUS
 
60   10.1   PARTICIPANT'S RIGHTS   60   10.2   ALIENATION   60   10.3  
CONSTRUCTION OF AGREEMENT   61   10.4   GENDER AND NUMBER   61   10.5   LEGAL
ACTION   61   10.6   PROHIBITION AGAINST DIVERSION OF FUNDS OR FORFEITURE FOR
CAUSE   61   10.7   BONDING   61   10.8   EMPLOYER'S AND TRUSTEE'S PROTECTIVE
CLAUSE   62   10.9   RECEIPT AND RELEASE FOR PAYMENTS   62   10.10   ACTION BY
THE EMPLOYER   62   10.11   NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY  
62   10.12   HEADINGS   62   10.13   UNIFORMITY   62
APPENDIX
 
    A   PARTICIPATION IN TRIQUINT PROFIT SHARING PROGRAM   64

ii

--------------------------------------------------------------------------------

SAWTEK INC.
EMPLOYEE STOCK OWNERSHIP AND 401(k) PLAN

        This Plan document represents a restatement of the Employee Stock
Ownership and 401(k) Plan of Sawtek Inc., a Florida corporation (the
"Employer"), and includes all amendments made to the Plan through December 20,
2001.

BACKGROUND INFORMATION

        A.    Effective October 1, 1980, the Employer adopted the predecessor of
the Sawtek Inc. Code § 401(k) Profit Sharing Plan and Trust Agreement (the
"401(k) Plan").

        B.    The 401(k) Plan was amended and restated effective October 1,
1987, and February 15, 1996, and also was amended from time to time in the
interim. The pre-tax salary deferral feature was added effective October 1,
1991.

        C.    Effective October 1, 1990, the Employer adopted the Employee Stock
Ownership Plan and Trust Agreement for Employees of Sawtek Inc. (the "ESOP") in
order to enable the Eligible Employees of the Employer to acquire a proprietary
interest in the common stock of the Employer.

        D.    The ESOP was amended on three occasions since its original
effective date, and then was amended and restated effective February 15, 1996.

        E.    On July 16, 1997, the 401(k) Plan was merged into the ESOP,
creating this Plan. At that time, an Employer matching provision was added. The
Plan was further amended in response to the favorable determination letter
issued by the IRS to the Plan on January 27, 1999, and then again on August 31,
1999, July 25, 2000, November 3, 2000, July 19, 2001, November 28, 2001 and
December 20, 2001.

        F.    Amounts contributed under the Plan will be held and invested, and
then distributed, by the Trustee. The Trustee shall act in accordance with the
terms of a separate Trust Agreement between the Employer and the Trustee, which
Trust Agreement shall be known as the Sawtek Inc. Employee Stock Ownership and
401(k) Trust (the "Trust"). The Trust implements and forms a part of the Plan.
The provisions of, and the benefits under, the Plan are subject to the terms and
provisions of the Trust.

ARTICLE I
DEFINITIONS

        1.1    "Act" means the Employee Retirement Income Security Act of 1974,
as amended.

        1.2    "Actual Contribution Percentage" means, with respect to a
Participant, the percentage obtained (calculated to the nearest one hundredth of
one percent) by dividing the Matching Contribution allocated to such Participant
for the Plan Year by his or her Compensation for the same Plan Year. For
purposes of this computation, a Participant's Compensation shall include only
such items as are paid after the Participant's Plan entry date specified in
Section 2.2.

        1.3    "Actual Deferral Percentage" means, with respect to a
Participant, the percentage obtained (calculated to the nearest one hundredth of
one percent) by dividing the Participant's Deferred Compensation for the Plan
Year by his or her Compensation for the same Plan Year. Deferred Compensation
allocated to the Participant's Deferral Account of each Non-Highly Compensated
Participant shall be reduced by Excess Deferred Compensation to the extent such
excess amounts are made under the Plan or any other plan maintained by the
Employer. For purposes of this computation, a Participant's Compensation shall
include only such items as are paid after the Participant's Plan entry date
specified in Section 2.2.

        1.4    "Administrator" means the Employer, unless a person or committee
of persons is designated by the Employer pursuant to Article VIII to administer
the Plan on behalf of the Employer. Until such

1

--------------------------------------------------------------------------------

time as the Board of Directors of the Employer provides otherwise, the President
and Chief Financial Officer of the Employer are appointed to administer the Plan
on behalf of the Employer.

        1.5    "Affiliated Employer" means the Employer and any of the following
entities:

        (a)  Any corporation which is a member of a "controlled group of
corporations" (as that phrase is defined in Code § 414(b)), which group includes
the Employer;

        (b)  Any trade or business (whether or not incorporated, and including a
sole proprietorship, partnership, estate and trust) which is under "common
control" (as that phrase is defined in Code § 414(c)) with the Employer;

        (c)  Any entity (whether or not incorporated) which is a member of an
"affiliated service group" (as that phrase is defined in Code § 414(m)), which
group includes the Employer; and

        (d)  Any entity required to be aggregated with the Employer pursuant to
Regulations promulgated pursuant to Code § 414(o).

        1.6    "Aggregate Account" means, with respect to each Participant, the
value of all accounts (including the Participant's Deferral Account,
Participant's Profit Sharing Account, Participant's ESOP Account, Participant's
Matching Account and Participant's Rollover Account) maintained on behalf of a
Participant, whether attributable to Employer or Employee contributions. A
Participant's ESOP Account is comprised of his or her Participant's Company
Stock Account, Participant's ESOP Investment Account, and Participant's
Qualified Directed Investment Account.

        1.7    "Agreement" or "Plan" shall mean this instrument, including all
amendments or restatements hereof.

        1.8    "Anniversary Date" means September 30.

        1.9    "Average Contribution Percentage" means, with respect to a
specified group of Participants for a Plan Year, the average (calculated to the
nearest one hundredth of one percent) of the Actual Contribution Percentages of
the Participants in such specified group for the Plan Year.

        1.10    "Average Deferral Percentage" means, with respect to a specified
group of Participants for a Plan Year, the average (calculated to the nearest
one hundredth of one percent) of the Actual Deferral Percentages of the
Participants in such specified group for the Plan Year.

        1.11    "Beneficiary" means the person or entity to whom the share of a
deceased Participant's Aggregate Account is payable, subject to the restrictions
of Section 6.2.

        1.12    "Business Day" means any day on which the Federal Reserve and
New York Stock Exchange are both open for business.

        1.13    "Code" means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

        1.14    "Company Stock" means common stock issued by the Employer (or by
a corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradeable on an established
securities market.

        1.15    "Compensation" means, with respect to any Participant, such
Participant's wages for the Plan Year within the meaning of Code § 3401(a) (for
the purposes of income tax withholding at the source) but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed.

        For purposes of this Section 1.15, the determination of Compensation
shall be made by including salary reduction contributions made on behalf of a
Participant to a plan maintained by the Employer pursuant to Code §§ 125 or
401(k). However, for purposes of applying Section 3.9 for Plan Years beginning
prior to December 31, 1997, Compensation shall not include, or shall be net of,
salary reduction contributions made on behalf of a Participant to a plan
maintained by the Employer pursuant to Code §§ 125 or 401(k).

2

--------------------------------------------------------------------------------

        For purposes of allocations made pursuant to Section 3.4, Compensation
shall not include any income realized or recognized relating to the exercise of
any incentive stock option or non-qualified stock option granted to the
Participant by the Employer, or relating to the purchase of Company Stock
pursuant to an employee stock purchase plan maintained by the Employer.
Furthermore, Compensation shall not include any moving allowances or tuition
reimbursements paid by the Employer.

        Compensation in excess of $150,000 ($200,000 for Plan Years beginning
after December 31, 2001, or such other amount as the Secretary of the Treasury
may designate from time to time pursuant to Code § 401(a)(17)(B)) shall be
disregarded regardless of whether the Plan is a Top Heavy Plan. If a
determination period consists of fewer than 12 months, the foregoing annual
Compensation limit shall be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.

        Effective for Participants that enter the Plan on and after July 16,
1997, Compensation for a Participant's Plan Year of entry shall mean
Compensation actually paid after the Participant enters the Plan pursuant to
Article II. However, see Section 7.4 for the definition of Compensation in the
event a minimum allocation is required for any Top Heavy Plan Year.

        For Plan Years beginning prior to December 31, 1996, in determining the
Compensation of an Employee, the family attribution rules of Code §§401(a)(17)
and 414(q)(6) (as modified by Code § 401(a)(17)) shall apply.

        1.16    "Current Obligations" means principal and interest obligations
arising from an extension of credit to the Trust which are payable in cash
within one year from the date an Employer Contribution is due.

        1.17    "Deferred Compensation" means that portion of a Participant's
Compensation which has been deferred pursuant to Section 3.2, and has been
allocated to the Participant's Deferral Account.

        1.18    "Determination Year" means the Plan Year for which testing is
being performed to determine if an Employee is a Highly Compensated Employee.

        1.19    "Direct Rollover" means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee in accordance with Section 6.15.

        1.20    "Distributee" means an Employee or former Employee. In addition,
an Employee's or former Employee's surviving spouse and an Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code §414(p), shall be Distributees with
regard to the interest of the spouse or former spouse.

        1.21    "Eligible Employee" means any Employee who is not otherwise
described in this Section and has satisfied the age provisions of Section 2.1.

        Employees who are Leased Employees, or who are nonresident aliens who do
not receive any earned income (as defined in Code § 911(d)(2) from the Employer
which constitutes United States source income (as defined in Code § 861(a)(3)),
shall not be eligible to participate in this Plan.

        Employees of Affiliated Employers shall become Eligible Employees only
upon satisfaction of the age requirement of Section 2.1 and the adoption of this
Plan by the Affiliated Employer, which adoption must be approved by the Board of
Directors of Sawtek Inc.

        Notwithstanding the foregoing paragraph or any other provision of the
Plan, any Employee of the Employer who had entered the Plan and become a
Participant in the Plan in accordance with Article II prior to the "Effective
Time" (as defined in the Agreement and Plan of Reorganization by and among
TriQuint Semiconductor, Inc., Timber Acquisition Corp. and Sawtek Inc. dated as
of May 15, 2001, as amended) shall continue to be an Eligible Employee and shall
continue to be a Participant so long as such Employee remains an Employee of
Sawtek Inc., TriQuint Semiconductor, Inc. or any Affiliated Employer of
Sawtek Inc., other than a foreign affiliate thereof. Such Employee's
Compensation, Hours of Service and Years of Service shall include his aggregate
Compensation from, and Hours of Service

3

--------------------------------------------------------------------------------

and Years of Service with, Sawtek Inc., TriQuint Semiconductor, Inc., or any
Affiliated Employer thereof.

        Employees who were employed by TriQuint Semiconductor, Inc., or any
Affiliated Employer of TriQuint Semiconductor, Inc. (other than Sawtek Inc.)
prior to the Effective Time shall not become an Eligible Employee and shall not
become a Participant in the Plan, unless approved by the Administrator in
accordance with a non-discriminatory policy, consistently applied.

        Employees hired after the Effective Time shall be Eligible Employees and
shall participate in the Plan only if they otherwise are not excluded as
Eligible Employees by this Section 1.21 and only if they are employed by
Sawtek Inc. or are working in the Sawtek Inc. business unit.

        Employees who are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and the Employer shall not be
eligible to participate in this Plan if there is evidence that retirement
benefits were the subject of good faith bargaining between such employee
representatives and the Employer, unless such collective bargaining agreement
requires the covered employees to participate in this Plan.

        1.22    "Eligible Retirement Plan" means (i) an individual retirement
account described in Code § 408(a), (ii) an individual retirement annuity
described in Code § 408(b), (iii) an annuity plan described in Code § 403(a),
(iv) a qualified trust described in Code § 401(a), (v) an eligible deferred
compensation plan described in Code §457(b) which is maintained by an eligible
employer described in Code §457(e)(1)(A) (i.e., a state or political subdivision
of a state or any agency or instrumentality of a state or political subdivision
of a state), or (vi) an annuity contract described in Code §403(b) that accepts
the Distributee's Eligible Rollover Distribution. The foregoing definition of
Eligible Retirement Plan shall apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is an "alternate payee"
under a "qualified domestic relations order" as defined in Code §414(p).

        1.23    "Eligible Rollover Distribution" means any distribution of all
or any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include (i) any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee's
Beneficiary, or for a specified period of ten years or more, (ii) any
distribution to the extent such distribution is required under Code § 401(a)(9),
(iii) the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities), and (iv) any amount that is distributed on
account of hardship pursuant to Section 6.14 below.

        1.24    "Employee" means any person who is employed by the Employer, or
Affiliated Employer, but excludes any person who is employed as an independent
contractor.

        The term "Employee" shall include any Leased Employee, unless such
Leased Employee is covered by a plan described in Code § 414(n)(5) and Leased
Employees do not constitute more than 20% of the Employer's Non-Highly
Compensated Employees.

        1.25    "Employer" means Sawtek Inc., a Florida corporation, any
subsidiary or parent of such corporation which adopts the Plan with the approval
of the Board of Directors of Sawtek Inc., any successor which shall maintain
this Plan, and any other employer permitted by the Employer to adopt this Plan.

        1.26    "ESOP" means an employee stock ownership plan that meets the
requirements of Code § 4975(e)(7) and Regulation § 54.4975-11.

        1.27    "ESOP Contribution" means the Employer's contribution to the
Plan, made pursuant to Section 3.1(a) and allocated to the Participants' ESOP
Accounts.

        1.28    "Excess Deferred Compensation" means, with respect to the
taxable year of a Participant, the excess of such Participant's Deferred
Compensation under this Plan plus the elective deferrals

4

--------------------------------------------------------------------------------

described in Section 3.2(f) and Regulation § 1.402(g)-1(b), actually made on
behalf of such Participant for such taxable year, over the dollar limitation
provided for in Code § 402(g), which is incorporated herein by reference. For
purposes of Code § 415, pursuant to Regulation § 1.415-6(b)(1), Excess Deferred
Compensation shall be treated as an "annual addition" unless distributed
pursuant to Section 3.2(f). Excess Deferred Compensation shall be included in an
Employee's Deferred Compensation for purposes of the Actual Deferral Percentage
test and Average Deferral Percentage test, unless such excess relates to a
deferral made by a Non-Highly Compensated Participant under this or any other
qualified retirement plan of the Employer.

        1.29    "Excess Elective Contributions" means, with respect to a Plan
Year, the excess of Deferred Compensation made pursuant to Section 3.2 on behalf
of a Highly Compensated Participant for such Plan Year, over the maximum amount
of such contributions permitted under Section 3.5(a) and Code § 401(k)(3).
Excess Elective Contributions shall be treated as "annual additions" pursuant to
Section 3.9 and Code § 415.

        1.30    "Excess Matching Contributions" means, with respect to a Plan
Year, the excess of Employer Matching Contributions made pursuant to
Section 3.1(c) on behalf of a Highly Compensated Participant for such Plan Year,
over the maximum amount of such Employer Matching Contributions permitted under
the limitations of Section 3.7 and Code § 401(m). Excess Matching Contributions
shall be attributed to individual Highly Compensated Participants in accordance
with Section 3.8(a).

        1.31    "Exempt Loan" means a loan made to the Trust by a disqualified
person or a loan to the Plan which is guaranteed by a disqualified person and
which satisfies the requirements of § 2550.408b-3 of the Department of Labor
Regulations, Regulation § 54.4975-7(b) and Section 5.5 hereof.

        1.32    "Family Member" means, with respect to an affected Participant,
such Participant's spouse, lineal descendants and ascendants and their spouses,
all as described in Code § 414(q)(6)(B). The family aggregation provisions no
longer apply in Plan Years beginning on and after October 1, 1997.

        1.33    "Fiduciary" means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets; (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so; or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan. Such definition
includes, but is not limited to, the Trustee, the Employer and its
representative body, and the Administrator.

        1.34    "Fiscal Year" means the Employer's accounting year of 12 months
commencing on October 1 of each year and ending the following September 30.

        1.35    "Forfeiture" means that portion of a Participant's ESOP Account,
Participant's Matching Account or Participant's Profit Sharing Account that is
not Vested, and occurs on the earlier of:

        (a)  The distribution of the entire Vested portion of a Participant's
ESOP Account, Participant's Matching Account or Participant's Profit Sharing
Account; or

        (b)  The last day of the Plan Year in which the Participant incurs five
consecutive One-Year Breaks in Service.

        For purposes of paragraph (a) above, in the case of a Terminated
Participant whose Vested interest in his Participant's ESOP Account,
Participant's Matching Account or Participant's Profit Sharing Account is zero,
such Terminated Participant shall be deemed to have received a distribution of
his Vested interest in such account(s) upon the effective date of his
termination of employment. Restoration of such amounts shall occur pursuant to
Section 3.4.

        1.36    "Former Participant" means a person who has been an active
Participant, but who has ceased to be a Participant for any reason.

5

--------------------------------------------------------------------------------

        1.37    "Gap Period" means the period of time between the end of the
applicable computation period (i.e., Participant's taxable year or the Plan
Year) and the date a corrective distribution is made to the Participant.

        1.38    "Highly Compensated Employee" means an Employee described in
Code § 414(q) and the Regulations thereunder, and generally means an Employee
who performed services for the Employer during the Determination Year, and is in
one or more of the following groups:

        (a)  Employees who at any time during the Determination Year or
Look-Back Year were "five percent owners" of the Employer.

        (b)  Employees who received Compensation during the Look-Back Year from
the Employer in excess of $75,000.

        (c)  Employees who received Compensation during the Look-Back Year from
the Employer in excess of $50,000 ($80,000 for Plan Years beginning after
December 31, 1996) and were in the Top Paid Group of Employees for the Plan Year
(Look-Back Year for Plan Years beginning after December 31, 1996).

        (d)  Employees who during the Look-Back Year were "officers" of the
Employer (as that term is defined within the meaning of the Regulations under
Code § 416) and received Compensation during the Look-Back Year from the
Employer greater than 50% of the limit in effect under Code § 415(b)(1)(A) for
any such Plan Year. The number of officers shall be limited to the lesser of
(i) 50 employees; or (ii) the greater of three employees or ten percent of all
employees. For purposes of determining the number of officers, Employees
described in Section (a), (b), (c) and (d) shall be excluded, but such Employees
shall still be considered for purposes of identifying the particular Employees
who are officers. If the Employer does not have at least one officer whose
annual Compensation is in excess of 50% of the Code § 415(b)(1)(A) limit, then
the highest paid officer of the Employer shall be treated as a Highly
Compensated Employee.

        (e)  Employees who are in the group consisting of the 100 Employees paid
the greatest Compensation during the Determination Year and are also described
in (b), (c) or (d) above when these paragraphs are modified to substitute
Determination Year for Look-Back Year.

        For Plan Years beginning after December 31, 1996, subparagraphs (b),
(d) and (e) shall no longer apply, except that in determining whether an
Employee is a Highly Compensated Employee for purposes of the Plan Year
beginning October 1, 1997, subparagraphs (b), (d) and (e) shall not be applied
to the Look-Back Year beginning October 1, 1996, and the parenthetical language
in subparagraph (c) shall be applied to such Look-Back Year.

        The dollar threshold amounts specified in (b) and (c) above shall be
adjusted at such time and in such manner as is provided in Code § 414(q)(1). In
the case of such an adjustment, the dollar limits which shall be applied are
those for the calendar year in which the Determination Year or Look-Back Year
begins.

        In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code § 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code § 861(a)(3) shall not be treated as Employees.
Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Code § 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered
by a plan described in Code § 414(n)(5) and are not covered in any qualified
plan maintained by the Employer. The exclusion of Leased Employees for this
purpose shall be applied on a uniform and consistent basis for all of the
Employer's retirement plans. Highly Compensated Former Employees shall be
treated as Highly Compensated Employees without regard to whether they performed
services during the Determination Year.

6

--------------------------------------------------------------------------------

        1.39    "Highly Compensated Former Employee" means a former Employee who
(i) had a separation year prior to the Determination Year and (ii) was either a
Highly Compensated Employee in the year of separation from service or in any
Determination Year after attaining age 55. Highly Compensated Former Employees
shall be treated as Highly Compensated Employees.

        1.40    "Highly Compensated Participant" means any Highly Compensated
Employee who is eligible to participate in the Plan.

        1.41    "Hour of Service" means (a) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
for the performance of duties during the applicable computation period; (b) each
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period; and (c) each hour
for which back pay is awarded or agreed to by the Employer without regard to
mitigation of damages.

        For purposes of (a) above, Hours of Service shall be credited to the
computation period (See definition of Year of Service) in which the duties are
performed. For purposes of (b) above, Hours of Service shall be credited to the
computation period provided for in Department of Labor regulations
§2530.200b-2(c)(2). Finally, for purposes of (c) above, Hours of Service shall
be credited to the computation period or periods to which the award or agreement
for back pay pertains, rather than to the computation period in which the award,
agreement or payment is made.

        Hours of Service for hourly Employees shall be based on actual hours
worked, and for salaried Employees on the basis of 45 Hours of Service for each
week (or portion thereof) employed by the Employer.

        Notwithstanding the above, (i) no more that 501 Hours of Service are
required to be credited to any Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period); (ii) an hour for which an Employee is
directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker's compensation, unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.

        For purposes of this Section, a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly or indirectly through, among others, a trust, fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust, fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

        An Hour of Service must be counted for purposes of determining a Year of
Service, a year of participation for purposes of accrued benefits, a One-Year
Break in Service, and employment commencement date (or reemployment commencement
date). The provisions of Department of Labor Regulations §§ 2530.200 b-2(b) and
(c) are incorporated herein by reference.

        1.42    "Investment Manager" means any person, firm or corporation
(other than the Trustee or named Fiduciary) who (i) is a registered investment
adviser under the Investment Advisers Act of 1940, or is a bank or insurance
company described in Act § 3(38), (ii) has the power to manage, acquire, or
dispose of Plan assets, and (iii) acknowledges in writing its fiduciary
responsibility to the Plan under the Act. See Section 8.1(c).

7

--------------------------------------------------------------------------------


        1.43    "Leased Employee" means a person who provides services to the
Employer and is described in Code § 414(n) and Regulations promulgated
thereunder. Generally, a person shall be considered a Leased Employee if:

        (a)  He is not otherwise an Employee of the Employer,

        (b)  He provides services to the Employer,

        (c)  Such services are provided pursuant to an agreement between the
Employer and a leasing organization,

        (d)  Such person has performed such services for the Employer on a
substantially full-time basis for at least twelve months, and

        (e)  Such services are of a type historically performed in the
Employer's business field by employees. Effective for Plan Years beginning after
December 31, 1996, this requirement shall be amended by deleting the foregoing
"historically performed" provision and instead requiring that such services be
performed under the primary direction and control of the Employer.

        1.44    "Look-Back Year" means the twelve month period immediately
preceding the Determination Year for which testing is being performed to
determine if an Employee is a Highly Compensated Employee. See definition of
Highly Compensated Employee.

        1.45    "Matching Contribution" means the Employer's matching
contribution made to the Plan pursuant to Section 3.1(c) and allocated to a
Participant's Matching Account.

        1.46    "Net Profit" means, with respect to any Fiscal Year, the
Employer's pre-tax profit for such Fiscal Year determined upon the basis of the
Employer's books of account in accordance with the method of accounting
regularly used by the Employer, without any reduction for taxes upon income or
for contributions made by the Employer to this Plan or any other qualified
retirement plan.

        1.47    "Nonallocation Period" means the period beginning on the date of
the sale of Company Stock to the Plan and ending on the later of:

        (a)  the date which is 10 years after the date of sale; or

        (b)  the date of the Plan allocation attributable to the final payment
of acquisition indebtedness incurred in connection with such sale.

        1.48    "Noncurrent Obligations" means Trust obligations arising from an
extension of credit to the Trust which are payable in cash later than one year
from the date an Employer contribution is due.

        1.49    "Non-Highly Compensated Employee" means any Employee who is
neither a Highly Compensated Employee or (for Plan Years beginning prior to
December 31, 1996) a Family Member thereof.

        1.50    "Non-Highly Compensated Participant" means any Participant who
is neither a Highly Compensated Employee or (for Plan Years beginning prior to
December 31, 1996) a Family Member thereof.

        1.51    "Normal Retirement Date" means the first day of the month
coinciding with or next following the earlier of (i) the date of attainment of
the Participant's Normal Retirement Age, or (ii) the date on which the
combination of the Participants' attained age plus Years of Service equals or
exceeds seventy (70). For purposes of this Section, "Normal Retirement Age"
means the earlier of the Participant's attainment of (X) age 65 with five (5) or
more years of participation in the Plan, or (Y) age 55 with seven (7) or more
Years of Service. A Participant shall become 100% Vested in his Aggregate
Account upon attaining his Normal Retirement Age. See Section 6.1 for
distributions following a termination of employment after a Participant's Normal
Retirement Date.

8

--------------------------------------------------------------------------------


        1.52    "One-Year Break in Service" means a Plan Year during which an
Employee has not completed more than 500 Hours of Service with the Employer. An
Employee shall not incur a One-Year Break in Service for the Plan Year in which
he becomes a Participant, dies, retires or suffers a Total and Permanent
Disability. Furthermore, solely for the purpose of determining whether a
Participant has incurred a One-Year Break in Service, Hours of Service shall be
recognized for "authorized leaves of absence" and "maternity or paternity leaves
of absence."

        "Authorized leave of absence" means an unpaid, temporary cessation from
active employment with the Employer pursuant to an established,
non-discriminatory policy, whether occasioned by illness, military service, or
any other reason.

        A "maternity or paternity leave of absence" means an absence from work
for any period by reason of the Employee's pregnancy, birth of the Employee's
child, placement of a child with the Employee in connection with the adoption of
such child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins only if credit therefore is necessary to prevent the Employee from
incurring a One-Year Break in Service or, in any case in which the Administrator
is unable to determine such hours normally credited, eight Hours of Service per
day. The total Hours of Service required to be credited for a "maternity or
paternity leave of absence" shall not exceed 501.

        1.53    "Participant" means any Eligible Employee who becomes eligible
for and enters the Plan as provided in Sections 2.1 and 2.2, and has not for any
reason become ineligible to participate further in the Plan. Upon termination of
employment, a Participant becomes a Former Participant for purposes of the Plan.

        1.54    "Participant's Company Stock Account" means the subaccount of
the Participant's ESOP Account which is credited with the shares of Company
Stock purchased and paid for by the Trust or contributed to the Trust Fund.

        1.55    "Participant's Deferral Account" means the account established
and maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from the Participant's Deferred Compensation
contributed to the Plan pursuant to Sections 3.1(b) and 3.2. A Participant shall
be 100% Vested in his Participant's Deferral Account at all times.

        1.56    "Participant's ESOP Account" means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from the Employer's ESOP Contributions made
pursuant to Section 3.1(a) and Forfeitures allocated pursuant to Section 3.4. A
Participant's ESOP Account may be further subdivided into a Participant's
Company Stock Account, Participant's ESOP Investment Account and Participant's
Qualified Directed Investment Account. A Participant's interest in his
Participant's ESOP Account shall be subject to the vesting provisions of
Section 6.4.

        1.57    Participant's ESOP Investment Account" means the subaccount of
the Participant's ESOP Account which is credited with his share of net gains or
losses, Forfeitures and Employer ESOP Contributions held in a form other than
Company Stock and which is debited with payments to acquire Company Stock.

        1.58    "Participant's Matching Account" means the account established
and maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from the Employer's Matching Contributions made
pursuant to Section 3.1(c). A Participant's interest in his Participant's
Matching Account shall be subject to the vesting provisions of Section 6.4.

        1.59    "Participant's Profit Sharing Account" means the account
established and maintained by the Administrator for each Participant with
respect to his interest in the Plan resulting from the Employer's

9

--------------------------------------------------------------------------------


Profit Sharing Contribution, if any, made pursuant to Section 3.1(e). A
Participant's interest in his Participant's Profit Sharing Account shall be
subject to the vesting provisions of Section 6.4.

        1.60    "Participant's Qualified Directed Investment Account" means the
subaccount established by the Administrator for a Qualified Participant who
makes a diversification election pursuant to Section 3.12.

        1.61    "Participant's Rollover Account" means the account established
and maintained by the Administrator for any Participant (or Employee) who has
transferred amounts to the Plan from another qualified plan (or conduit IRA)
pursuant to Section 3.11. A Participant shall be 100% Vested in his
Participant's Rollover Account at all times.

        1.62    "Plan Year" means the Plan's accounting year of 12 months
commencing on October 1 of each year and ending the following September 30.

        1.63    "Profit Sharing Contribution" means the Employer's contribution
to the Plan made pursuant to Section 3.1(e) and allocated to the Participant's
Profit Sharing Account.

        1.64    "Qualified Election Period" means the six Plan Year period
beginning with the first Plan Year in which the Participant becomes a Qualified
Participant.

        1.65    "Qualified Non-Elective Contribution" means the Employer's
contributions to the Plan that are made pursuant to Section 3.1(d). Such
contributions shall be (i) considered additional Deferred Compensation for
purposes of the Plan, (ii) allocated to the Participant's Deferral Account, and
(iii) used to satisfy the Average Deferral Percentage test of Section 3.5.

        1.66    "Qualified Participant" means any Participant or Former
Participant who has attained age 55 and has been credited with ten (10) Years of
Service.

        1.67    "Regulation" means the income tax regulations promulgated by the
Secretary of the Treasury or his delegate, as amended from time to time.

        1.68    "Retired Participant" means a person who has been a Participant,
but who has become entitled to retirement benefits under the Plan.

        1.69    "Retirement Date" means the date as of which a Participant
retires.

        1.70    "Suspense Account" means the account credited with the portion
of all Former Participant's ESOP Accounts, Participant's Matching Accounts and
Participant's Profit Sharing Accounts which have become forfeitable during any
Plan Year, but which have not been reallocated pursuant to Section 3.4(e).

        1.71    "Terminated Participant" means a person who has been a
Participant, but whose employment has been terminated other than by death, Total
and Permanent Disability, or retirement.

        1.72    "Total and Permanent Disability" means a physical or mental
condition of the Participant resulting from bodily injury, disease or mental
disorder which results in a termination of employment of the Participant and
which satisfies the requirements for long term disability income benefits under
the Employer's group, long term disability income insurance policy. Such
determination of disability shall be made under the terms of such group, long
term disability income insurance policy by the insurance company.

        In the event no such group, long term disability income insurance policy
is provided by the Employer, "Total and Permanent Disability" means a physical
or mental condition of the Participant resulting from bodily injury, disease or
mental disorder which renders him incapable of continuing his usual and
customary employment with the Employer after reasonable accommodations have been
made in accordance with applicable federal and state laws, resulting in a
termination of employment of the Participant for a period not less than ninety
(90) days. The determination of Total and Permanent

10

--------------------------------------------------------------------------------


Disability shall be made by the Administrator in its discretion, and shall be
based upon a medical examination of the Participant by a licensed medical
provider designated by the Administrator. All fees and costs of the examination
by a licensed medical provider shall be paid by the Employer. The decision of
the Administrator pursuant to this paragraph shall be subject to review by the
Participant in accordance with Sections 8.11 and 8.12 below.

        A Participant shall not be deemed to be Totally and Permanently Disabled
while on an authorized leave of absence or on a leave of absence under the
Family and Medical Leave Act.

        1.73    "Trustee" means the person named as Trustee of the Sawtek Inc.
Employee Stock Ownership and 401(k) Trust.

        1.74    "Trust Fund" means the assets of the Plan as the same shall
exist from time to time.

        1.75    "Unallocated Company Stock Suspense Account" means an account
containing Company Stock acquired with the proceeds of an Exempt Loan, which
Company Stock has not been released from such account and allocated to the
Participants' Company Stock Accounts.

        1.76    "Valuation Date" means the Anniversary Date of the Plan, and any
other date on which the Administrator makes allocations, or pursuant to
Section 4.1, directs the Trustee to value the Trust Fund. In the event the
Employer elects to value the Trust Fund, or any portion thereof, on a daily
basis, Valuation Date also shall include all Business Days.

        1.77    "Vested" means the portion of any of the Participant's accounts
in the Plan that is nonforfeitable. This Plan does not permit forfeiture for
cause. However, see Section 3.1 for permitted reversions of all or a portion of
the Trust Fund to the Employer.

        1.78    "Year of Service" shall mean a Plan Year, during which an
Employee is credited with at least 1000 Hours of Service.

        Years of Service (including service as a Leased Employee) with any
Affiliated Employer shall be recognized.

        Service from the date on which the Employee first performs an Hour of
Service shall be counted in computing Years of Service for vesting purposes.

        The Administrator shall, in accordance with a uniform,
non-discriminatory policy, elect to credit Hours of Service pursuant to this
Plan by counting actual Hours of Service for any Employee, or by adopting an
equivalency based on a period of employment as provides in §2530.200-2(c) of the
Department of Labor Regulations.

ARTICLE II
ELIGIBILITY

        2.1  CONDITIONS OF ELIGIBILITY

        Any full-time Employee who had entered the Plan as of July 16, 1997
shall continue to be eligible to participate hereunder. Otherwise, an Employee
must meet the eligibility requirements described below in order to become a
Participant.

        Any Employee who has attained age 18 shall be eligible to participate
hereunder immediately upon his employment, provided such Employee is not
excluded from participation by the Eligible Employee provisions of Section 1.21.

        2.2  EFFECTIVE DATE OF PARTICIPATION

        Any Eligible Employee who had entered the Plan as of July 16, 1997 shall
continue to participate in the Plan for all purposes. Thereafter, an Employee
who, pursuant to Section 2.1, has become eligible

11

--------------------------------------------------------------------------------

to participate hereunder shall enter the Plan immediately upon meeting the
requirements of Section 2.1.

        2.3  TERMINATION OF ELIGIBILITY

        (a)  In the event a Participant shall go from a classification of an
Eligible Employee to a non-eligible Employee (e.g., by becoming a Leased
Employee or Employee covered by a collective bargaining agreement), such
Participant shall become a Former Participant but shall continue to vest in his
or her Participant's ESOP Account, Participant's Profit Sharing Account and
Participant's Matching Account for each Year of Service completed while a
non-eligible Employee, until such time as his Participant's ESOP Account,
Participant's Profit Sharing Account and Participant's Matching Account shall be
forfeited or distributed pursuant to the terms of the Plan. Additionally, such
Former Participant's Aggregate Account in the Plan shall continue to share in
the income, gains or losses of the Trust Fund, unless such Aggregate Account is
otherwise segregated or subject to the investment direction provisions of
Section 3.13.

        (b)  In the event an Employee ceases to be a Participant in the Plan
because of a change of job classification (i.e., becomes a Leased Employee,
covered by a collective bargaining agreement, or an independent contractor), but
has not incurred a One-Year Break in Service, such Employee shall again become a
Participant effective as of the first day of the Plan Year in which such
Employee again becomes an Eligible Employee.

        (c)  In the event an individual who is an Employee, but not an Eligible
Employee, becomes a member of an eligible class, then such Employee shall enter
the Plan and become a Participant as of the later of (i) the first day of the
Plan Year in which the Employee becomes an Eligible Employee, or (ii) the entry
date provided in Section 2.2 coinciding with or next following the date the
Employee met any age requirement of Section 2.1 (assuming the Employee had been
an Eligible Employee during his entire period of service to the Employer).

        2.4  OMISSION OF ELIGIBLE EMPLOYEE

        If in any Plan Year any Employee who should be included as a Participant
in the Plan is erroneously omitted, and discovery of such omission is not made
until after a contribution by the Employer for the Plan Year has been made and
after the allocation of such contribution has been completed pursuant to
Section 3.4, the Employer shall make a subsequent contribution (or any available
Forfeitures shall be applied) with respect to the omitted Employee in an amount
which the Administrator would have allocated to such omitted Participant's
Aggregate Account (plus any lost earnings due to the omission) had the
Participant not been omitted. Such contribution shall be made regardless of its
deductibility in whole or in part in any taxable year under applicable
provisions of the Code. In addition, such Employee may immediately begin making
salary deferrals.

        2.5  INCLUSION OF INELIGIBLE EMPLOYEE

        If in any Plan Year any person who should not have been included as a
Participant in the Plan is erroneously included, and discovery of such incorrect
inclusion is not made until after a contribution for the Plan Year has been made
and after the allocation of such contribution erroneously has been made to the
Participant pursuant to Section 3.4, the Employer shall not be entitled to
recover the contribution made with respect to the ineligible person regardless
of its deductibility with respect to such contribution. However, in such event,
the amount contributed with respect to the ineligible person shall constitute a
Forfeiture for the Plan Year in which the discovery is made, shall be credited
to the Suspense Account and shall be reallocated as a Forfeiture pursuant to
Section 3.4(e) for the Plan Year of discovery. Such person's Deferred
Compensation shall remain in the Plan for the benefit of such person until such
time as one of the events described in Article VI shall occur and give rise to a
distribution. Such person's Participant Aggregate Account shall share in the
Trust Fund's earnings until distributed.

12

--------------------------------------------------------------------------------


ARTICLE III
CONTRIBUTION AND ALLOCATION

        3.1  FORMULA FOR DETERMINING EMPLOYER'S CONTRIBUTION

        For each Plan Year, the Employer may or shall (as the case may be)
contribute to the Plan the following amounts, which shall be subject to the
following conditions.

        (a)  ESOP Contribution: For each Fiscal Year, the Employer may, in its
sole discretion, determine the amount, if any, of any ESOP Contribution to be
made by it to the Plan. Such contribution may be made by the Employer regardless
of Net Profits or accumulated earnings, and shall be allocated to each
Participant's ESOP Account. In determining such contribution, the Employer shall
be entitled to rely upon an estimate of its Net Profits, of the total
Compensation for all Participants, and of the amounts contributable by it.
Except as otherwise provided herein, the Employer's determination of such
contribution shall be binding on all Participants, the Administrator and the
Trustee. The Trustee shall have no right or duty to inquire into the amount of
the Employer's contribution or the method used in determining the amount of the
Employer's contribution, but shall be accountable only for funds actually
received by the Trustee.

        Notwithstanding the preceding paragraph, and except as otherwise
required herein, the Employer's ESOP Contribution for each Fiscal Year shall not
be less than the amount required to enable the Trust to timely discharge its
Current Obligations, even if some or all of such contribution may not be
deductible by the Employer under the Code.

        (b)  Deferred Compensation: The Employer shall contribute to the Plan
the total amount of all Participants' Compensation which has been deferred into
the Plan pursuant to Section 3.2. Such amount shall be deemed to be Deferred
Compensation and allocated to the applicable Participants' Deferral Accounts.

        (c)  Matching Contribution: Effective for Plan Years beginning on or
after October 1, 1997, on behalf of each Participant who has elected to defer a
portion of his Compensation into the Plan pursuant to Section 3.2 or has been
allocated a Qualified Non-Elective Contribution, the Employer shall make a
discretionary Matching Contribution based on the matching formula determined
from time to time by the Employer. Such amount shall be deemed to be a Matching
Contribution and allocated to the applicable Participants' Matching Accounts.

        (d)  Qualified Non-Elective Contribution: On behalf of each Participant
(or if elected by the Employer, on behalf of each Non-Highly Compensated
Participant only), the Employer may make a discretionary, Qualified Non-Elective
Contribution equal to a percentage of Compensation of such Participants (or, if
applicable, such Non-Highly Compensated Participants only) determined by the
Employer. Such amount shall be deemed to be additional Deferred Compensation and
allocated to the applicable Participants' Deferral Accounts.

        (e)  Profit Sharing Contribution: For each Fiscal Year, the Employer
may, in its sole discretion, determine the amount, if any, of any Profit Sharing
Contribution to be made by it to the Plan. Such contribution may be made by the
Employer regardless of Net Profits or accumulated earnings, and shall be
allocated to each Participant's Profit Sharing Account. In determining such
Profit Sharing Contribution, the Employer shall be entitled to rely upon an
estimate of its Net Profits, of the total Compensation for all Participants, and
of the amounts contributable by it. Except as otherwise provided herein, the
Employer's determination of such contribution shall be binding on all
Participants, the Administrator and the Trustee. The Trustee shall have no right
or duty to inquire into the amount of the Employer's contribution or the method
used in determining the amount of the Employer's contribution, but shall be
accountable only for funds actually received by the Trustee.

13

--------------------------------------------------------------------------------



        (f)    Except as otherwise required herein, the Employer's contributions
provided for in this Section shall not exceed the maximum amount allowable as a
deduction to the Employer under the provisions of Code § 404. All contributions
by the Employer shall be made in cash or in such property as is acceptable to
the Trustee and permitted by the Act and the Code.

        (g)  Notwithstanding the foregoing provisions, to the extent necessary
to provide the top heavy minimum allocations required by Article VII, the
Employer shall make a contribution even if it exceeds the Employer's current or
accumulated Net Profit or the amount which is deductible under Code § 404.

        (h)  Except as provided in paragraph (g) above and in accordance with
Act § 403(c)(2)(C), Revenue Ruling 91-4 and the Code, any contribution by the
Employer to the Trust Fund is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one year following a final
determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a court of competent jurisdiction,
demand repayment of such disallowed contribution, and the Trustee shall return
such contribution within one year following the disallowance, provided such
return of contribution is otherwise permitted by the Act, Revenue Ruling 91-4
and the Code. Earnings of the Plan attributable to the excess contribution may
not be returned to the Employer, but any losses attributable thereto must reduce
the amount so returned.

        (i)    Notwithstanding anything herein to the contrary, in the event the
Employer shall make an excessive contribution under a mistake of fact as
described in Act § 403(c)(2)(A) and Revenue Ruling 91-4, the Employer may demand
repayment of such excessive contribution at any time within one year following
the time of payment and the Trustee shall return such amount to the Employer
within the one year period. Earnings of the Plan attributable to the excess
contributions may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.

        (j)    Notwithstanding any provision of this Plan to the contrary, any
amount returned to the Employer pursuant to the foregoing paragraphs of this
Section 3.1 may be returned to the Employer regardless of whether the
Participant is Vested, in whole or in part. However, the maximum reversion to
the Employer shall not exceed the limitations of Revenue Ruling 91-4.

        3.2  PARTICIPANT'S SALARY REDUCTION ELECTION

        (a)  Pursuant to procedures and guidelines established from time to time
by the Administrator in accordance with paragraph (j) below, each Participant
may elect to defer into the Plan a portion (up to the maximum percentage allowed
by law) of his Compensation which would have been received during the Plan Year
(but for the deferral election). Except as provided below, such deferral made
under this Plan, and any other tax qualified plan maintained by the Employer or
Affiliated Employer, shall comply with the requirements of the Average Deferral
Percentage test of Section 3.5, the annual addition requirements of Section 3.9,
and the dollar limit contained in Code §402(g) in effect for such taxable year,
and shall not exceed the maximum amount allowable as a deduction to the Employer
under Code § 404. A deferral election (or modification of an earlier election)
may not be made with respect to Compensation which is available on or before the
date the Participant executes such election. The amount by which a Participant's
Compensation is reduced shall be that Participant's Deferred Compensation and
allocated to that Participant's Deferral Account.

        (b)  Notwithstanding the foregoing limitations on Deferred Compensation,
effective January 1, 2002, all Participants who are eligible to make a deferral
election pursuant to this Section and who have attained age 50 before the close
of the taxable year shall be eligible to make "catch up contributions" of
Deferred Compensation in accordance with, and subject to the limitations of,

14

--------------------------------------------------------------------------------




Code § 414(v). Such "catch up contributions" shall be that Participant's
Deferred Compensation and allocated to that Participant's Deferral Account, but
shall not be taken into account for purposes of the Plan implementing the
required limitations of Code §§ 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code §§ 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such "catch-up contributions" of Deferred Compensation.

        "Catch up contributions" made pursuant to this Section 3.2 shall not be
eligible for a matching contribution under Section 3.1(c).

        (c)  The balance in each Participant's Deferral Account shall be 100%
Vested at all times, and shall not be subject to Forfeiture for any reason.

        (d)  Amounts held in a Participant's Deferral Account shall not be
distributable earlier than the:

        (1)  Participant's termination of employment, Total and Permanent
Disability, or death (and effective January 1, 2002, the Participant's
"Severance from Employment" as defined in Code §401(k)(2)(B)(i)(I)).

        (2)  Participant's attainment of age 591/2.

        (3)  Termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan (other than an employee stock
ownership plan as defined in Code § 4975(e)(7) or a simplified employee pension
as defined in Code §408(k)) or the establishment of a successor defined
contribution plan (other than an employee stock ownership plan as defined in
Code § 4975(e)(7) or a simplified employee pension as defined in Code §408(k))
by the Employer or an Affiliated Employer within the period ending twelve
(12) months after distribution of all assets from the Plan. For purposes of this
Section, the rules of Code §401(k)(10)(A) and of Regulation §§ 1.401(k)-1(d)(3)
and (5) are incorporated herein by reference, and the foregoing provision no
longer shall apply for distributions after December 31, 2001. Effective with
respect to distributions of a Participant's Deferral Account after December 31,
2001, this event shall include only the termination of the Plan without the
establishment or maintenance by the Employer of another defined contribution
plan (other than an employee stock ownership plan as defined in Code §
4975(e)(7)), provided the "lump sum distribution" rules of Code § 401(k)(10)(B)
are met.

        (4)  Proven financial hardship of a Participant, subject to the
limitations of Section 6.14.

        (e)  In the event a Participant has received a hardship distribution
from his Participant's Deferral Account pursuant to Section 6.14 or, pursuant to
Regulations under Code §401(k)(iii)(B), from any other plan maintained by the
Employer, then such Participant shall not be permitted to elect to have Deferred
Compensation contributed to the Plan on his behalf for a period of 12 months
following the date of receipt of such hardship distribution. A Participant who
receives a hardship distribution from his Participant's Deferral Account during
calendar year 2001 pursuant to Section 6.14 or pursuant to Regulations under
Code §401(k)(iii)(B), from any other plan maintained by the Employer during
calendar year 2001, shall not be permitted to elect to have Deferred
Compensation contributed to the Plan on his behalf for six (6) months after
receipt of such distribution, or until January 1, 2002, if later. Furthermore,
the dollar limitation under Code § 402(g) applicable to such Participant shall
be reduced with respect to the Participant's taxable year following the taxable
year in which the hardship distribution was received, by the amount of such
Participant's Deferred Compensation, if any, under this Plan (and any other
maintained by the Employer) for the taxable year of the hardship distribution.

15

--------------------------------------------------------------------------------

        (f)    If a Participant's Deferred Compensation under this Plan,
together with any elective deferrals (as defined in Regulation § 1.402(g)-1(b))
under another qualified cash or deferred arrangement (as defined in Code §
401(k)), a simplified employee pension (as defined in Code § 408(k)), a salary
reduction arrangement (within the meaning of Code § 3121(a)(5)(D)), a deferred
compensation plan under Code § 457 or a trust described in Code § 501(c)(18),
cumulatively exceed the limitation imposed by Code § 402(g) for such
Participant's taxable year (such limitation to be adjusted annually in
accordance with the method provided in Code § 415(d) pursuant to Regulations),
the Participant may, not later than March 1 following the close of his taxable
year, notify the Administrator in writing of such Excess Deferred Compensation
and request that his Deferred Compensation under this Plan be reduced by an
amount specified by the Participant. In such event, the Administrator shall
direct the Trustee to distribute such Excess Deferred Compensation (and any
"income" allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant's taxable year in which
such Excess Deferred Compensation was contributed. A Participant shall be deemed
to have notified the Administrator in writing of such Excess Deferred
Compensation for a taxable year if such excess is calculated by taking into
account only elective deferrals under the Plan and other plans of the Employer.
Any distribution of less than the entire amount of Excess Deferred Compensation
and "income" shall be treated as a pro rata distribution of Excess Deferred
Compensation and "income." The amount distributed shall not exceed the
Participant's Deferred Compensation under the Plan for the taxable year. Any
distribution on or before the last day of the Participant's taxable year in
which the Excess Deferred Compensation was contributed must satisfy each of the
following conditions:

        (1)  The Participant shall designate (or is deemed to have so
designated) the distribution as Excess Deferred Compensation;

        (2)  The distribution must be made after the date on which the Plan
received the Excess Deferred Compensation; and

        (3)  The Plan must designate the distribution as a distribution of
Excess Deferred Compensation.

        Any Matching Contributions made on account of Excess Deferred
Compensation distributed pursuant to this Section shall be treated as a
Forfeiture for the Plan Year of distribution of such Excess Deferred
Compensation.

        (g)  For purposes of Section 3.2(f) above, "income" means the gain or
loss allocable to Excess Deferred Compensation which shall equal the allocable
gain or loss for the taxable year of the Participant. The income allocable to
Excess Deferred Compensation for the taxable year of the Participant is
determined by multiplying the income allocable to Deferred Compensation for the
taxable year of the Participant by a fraction. The numerator of the fraction is
the Participant's Excess Deferred Compensation for the taxable year of the
Participant. The denominator of the fraction is the sum of the Participant's
Deferral Account as of the beginning of the taxable year of the Participant plus
the Deferred Compensation allocable to such Participant's Deferral Account for
the taxable year of the Participant. No income shall be allocable to Excess
Deferred Compensation for the Gap Period.

        (h)  Income allocable to any distribution of Excess Deferred
Compensation on or before the last day of the taxable year of the Participant
shall be calculated from the first day of the taxable year of the Participant to
the date on which distribution is made pursuant to Section 3.2(f) above, using
the method described in paragraph (g) above for the income allocable to Excess
Deferred Compensation for the taxable year of the Participant.

16

--------------------------------------------------------------------------------




        (i)    Notwithstanding Section 3.2(f) above, a Participant's Excess
Deferred Compensation shall be reduced, but not below zero, by any distribution
and/or recharacterization of Excess Elective Contributions pursuant to
Section 3.6 for the Plan Year beginning with or within the taxable year of the
Participant.

        (j)    The Employer and the Administrator shall implement the salary
deferral elections provided for in this Section 3.2 in accordance with the
following:

        (1)  A Participant may commence making elective deferrals to the Plan
only after first satisfying the eligibility and participation requirements
specified in Article II. If a Participant fails to make his initial salary
deferral election within the designated enrollment term, then such Participant
may thereafter make an election in accordance with the rules governing
modifications. A Participant shall make such election by executing a deferral
election form, and filing such agreement with the Administrator.

        Such election (i) shall initially be effective beginning with the first
pay period administratively feasible to effect the deferral election, (ii) shall
not have retroactive effect, and (iii) shall remain in force until revoked or
modified.

        (2)  A Participant may modify a prior election during the Plan Year and
concurrently make a new election by filing a revised deferral election form with
the Administrator at such times or during such enrollment periods as are
established by the Administrator. However, until the Administrator provides
otherwise, modifications of a prior deferral election shall only be made as of
the first day of each calendar quarter.

        (3)  Notwithstanding the above provisions, a Participant may elect
prospectively to revoke his salary reduction agreement in its entirety at any
time during the Plan Year by providing the Administrator with written notice of
such revocation. Such revocation shall become effective as of the payroll date
for which it is administratively practical to give effect. Furthermore, the
receipt of a hardship distribution pursuant to Section 6.14, the termination of
the Participant's employment, or the cessation of participation in the Plan for
any reason, shall be deemed to revoke any salary reduction agreement then in
effect, effective as of the date administratively practical following the close
of the pay period within which such receipt, termination or cessation occurs.

        3.3  TIME OF PAYMENT OF CONTRIBUTIONS

        The Employer shall pay to the Trustee its contributions to the Plan for
each Plan Year within the time prescribed by law, including extensions of time,
for the filing of the Employer's federal income tax return for the Fiscal Year.
The Employer shall designate the Plan Year to which the contribution relates. To
the extent the Trust has Current Obligations, the Employer's ESOP Contribution
shall be paid to the Plan in cash in sufficient and timely amounts to meet the
terms of such Current obligations. However, Deferred Compensation accumulated
through payroll deductions shall be paid to the Trustee within the times
prescribed by the Department of Labor. Furthermore, any additional Employer
contributions which are Qualified Non-Elective Contributions allocable to the
Participant's Deferral Account for a Plan Year shall be paid to the Plan no
later than the twelve-month period immediately following the close of such Plan
Year.

        3.4  ACCOUNTING AND ALLOCATION

        (a)  The Administrator shall establish and maintain a Participant's
Deferral Account, Participant's ESOP Account, Participant's Matching Account,
and Participant's Profit Sharing Accounts (and if applicable, a Participant's
Rollover Account) in the name of each Participant, to which the Administrator
shall credit, as of each Anniversary Date (or at more frequent intervals
determined by the Administrator), all amounts allocable to each Participant as
hereinafter set

17

--------------------------------------------------------------------------------

forth. The Administrator may divide the Participant's ESOP Account into a
Participant's Company Stock Account, Participant's ESOP Investment Account
and/or Participant's Qualified Directed Investment Account.

        (b)  The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of all Employer
contributions (including the ESOP Contribution, Matching Contribution and Profit
Sharing Contribution, if any), Forfeitures, Company Stock released from the
Unallocated Company Stock Suspense Account, or Trust Fund earnings or losses for
each Plan Year. Within a reasonable time after the date of receipt by the
Administrator of such information, the Administrator shall allocate any such
contributions, Company Stock released from the unallocated Company Stock
Suspense Account and Forfeitures (after making any reinstatements required by
Section 3.4(f)) as follows:

        (1)  With respect to any Employer's Profit Sharing Contributions, ESOP
Contributions, Forfeitures of such Employer's ESOP Contributions and Profit
Sharing Contributions, and Company Stock released from the Unallocated Company
Stock Suspense Account, after making any reinstatements required by
Section 3.4(f), the Administrator shall allocate such amounts in the same
proportion that each such Participant's Compensation with respect to such Plan
Year (or calendar quarter or other computation period designated by the TriQuint
Semiconductor, Inc. Board in the case of a Profit Sharing Contribution) bears to
the total Compensation of all Participants with respect to such Plan Year.

        (2)  With respect to the Deferred Compensation contributed pursuant to
Section 3.1(b), to each Participant's Deferral Account, an amount equal to his
Deferred Compensation for such Plan Year (or other interval).

        (3)  Effective for Plan Years beginning on and after October 1, 1997,
with respect to the Matching Contributions made pursuant to Section 3.1(c), to
each Participant's Matching Account an amount determined under the matching
formula for the Plan Year (or other interval).

        (4)  With respect to any Qualified Non-Elective Contributions made
pursuant to Section 3.1(d), to each Participant's (or if applicable, to each
Non-Highly Compensated Participant only) Deferral Account, an amount determined
by the Employer for such Plan Year.

        (c)  (1) Notwithstanding the above provisions of Section 3.4(b), a
Participant who performed less than 500 Hours of Service during a Plan Year or
terminated employment for any reason during the Plan Year shall not be allocated
a share of the Employer's ESOP Contribution, Forfeitures thereof, or Company
Stock Released from the Unallocated Company Stock Suspense Account, unless
required by Section 7.4 or unless required to meet the minimum participation or
coverage tests of Code §§ 401(a)(26) and 410 or to avoid discrimination under
Code § 401(a)(4) for that Plan Year. Notwithstanding the foregoing, a
Participant who terminated employment during the Plan Year due to death or Total
and Permanent Disability shall be allocated a share of such contributions for
such Plan Year, provided such Participant had 500 Hours of Service for that Plan
Year. Furthermore, a Participant whose effective date of termination is
September 30 shall be deemed to be employed on the last day of the Plan Year. |

        (2)  Notwithstanding the above provisions of Section 3.4(b), and except
as provided in Subsection (c)(1) above, a Participant must be employed on the
last day of the computation period designated by the Board of Directors of the
Company as the computation period for a particular contribution (i.e., last day
of quarter, or on the payroll date) in order to be allocated a share of the
Company's Profit Sharing Contribution, Matching Contribution or Qualified
Non-Elective Contribution.

18

--------------------------------------------------------------------------------

        (d)  The Company Stock Account of each Participant shall be credited as
of each Anniversary Date with the Participant's allocable share (determined
pursuant to paragraph (b) above) of Company Stock (including fractional shares)
purchased and paid for by the Trust or contributed in kind to the Trust by the
Employer. In addition, each Participant's Company Stock Account shall be
credited as of each Anniversary Date with Forfeitures of Company Stock and with
stock dividends on Company Stock that previously had been allocated to the
Participant's Company Stock Account. Cash dividends on Company Stock held in a
Participant's Company Stock Account shall, in the discretion of the
Administrator, be allocated to the Participant's ESOP Investment Account, paid
directly to the Participant, or used to repay an Exempt Loan (provided that
Company Stock released from the Unallocated Company Stock Suspense Account and
allocated to the Participant's Company Stock Account has a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant's ESOP Investment Account for the Plan Year). Company Stock acquired
by the Plan with the proceeds of an Exempt Loan shall be allocated to each
Participant's Company Stock Account upon release from the Unallocated Company
Stock Suspense Account as provided in Section 3.4(g) below. Company Stock
received by the Trust during a Plan Year with respect to an ESOP Contribution by
the Employer for the preceding Plan Year shall be allocated to the Participant's
Company Stock Accounts as of the Anniversary Date of such preceding Plan Year.

        (e)  As of each Anniversary Date or other Valuation Date, before
allocation of the Employer's contributions made pursuant to Section 3.1, any
Company Stock released from the Unallocated Company Stock Suspense Account, any
Forfeitures, and any earnings or losses (including net appreciation or net
depreciation) of the Trust Fund (other than earnings or losses on segregated
accounts subject to Participant self-direction) since the last valuation shall
be allocated in the same proportion that each Participant's and Former
Participant's Aggregate Account (as of the beginning of the valuation period)
bears to the total of all Participants' and Former Participants' Aggregate
Accounts as of the same date. Such allocation shall, pursuant to a uniform
procedure determined by the Administrator, be reduced by any withdrawals,
distributions, forfeitures, or hardship distributions made pursuant to
Section 6.14. Notwithstanding the foregoing, unless the Administrator elects to
value the Trust Fund daily, the Administrator may, pursuant to a uniform
procedure determined by the Administrator, provide that gains or losses on
Deferred Compensation may be computed on a time-weighted basis to give effect to
the periodic contribution of Deferred Compensation required by Section 3.4.
Furthermore, in the event the Employer elects to value the Trust Fund on each
Business Day, (i) each distribution or withdrawal shall be charged to the
appropriate account on the Business Day as of which such distribution or
withdrawal is processed, and (ii) contributions made by or on behalf of a
Participant shall be credited to the appropriate account on the Business Day as
of which such contribution is received and processed. The Trustee's
determination of the net value of the Trust Fund, and of the debits and credits
to each account, shall be conclusive and binding on the Participants and
Beneficiaries. See also Section 3.12 regarding the allocation of earnings to
Participant's Qualified Directed Investment Accounts.

        (f)    As of each Anniversary Date, any amounts credited to the Suspense
Account that have become Forfeitures during the Plan Year (including amounts
forfeited under Section 6.4) first, in accordance with Section 8.9, shall be
used to pay Plan expenses, costs and fees, and the balance shall be allocated as
follows:

        (1)  Forfeitures in the Suspense Account relating to Participants' and
Former Participants' ESOP Accounts, Participants' Profit Sharing Accounts, and
Participant's Matching Accounts shall first be used to reinstate previously
forfeited Participants' ESOP Accounts, Participants' Profit Sharing Accounts and
Participants' Matching Accounts, if any, pursuant to

19

--------------------------------------------------------------------------------

Section 6.4(g). If required restorations exceed available Forfeitures, the
Employer shall contribute the excess to the Plan.

        (2)  Any remaining Forfeitures in the Suspense Account relating to
Participants' ESOP Accounts and Participants' Profit Sharing Accounts shall be
allocated in the year forfeited among the Participants' ESOP and Participants'
Profit Sharing Accounts in the same manner, and in connection with, the
allocation of the Employer's ESOP Contribution and Profit Sharing Contribution
respectively allocated pursuant to Section 3.4(b).

        (3)  Any remaining Forfeitures in the Suspense Account relating to
Participant's Matching Accounts shall be used in the year forfeited to reduce
the Employer's Matching Contribution required by Section 3.1(c) above.

        (4)  In the event the allocation of Forfeitures shall cause the "annual
addition" limitation of Section 3.9 to be exceeded, the excess shall be
reallocated in accordance with Section 3.10.

        (5)  Notwithstanding the above provisions of this Section 3.4(f), a
Participant who performed less than 500 Hours of Service during the Plan Year or
terminated employment for any reason during the Plan Year shall not be allocated
a share of the Plan Forfeitures for that Plan Year unless required pursuant to
Section 7.4 or unless required to meet the minimum participation or coverage
tests of Code §§ 401(a)(26) and 410 or to avoid discrimination under Code §
401(a)(4) for that Plan Year. However, effective October 1, 1997, a Participant
who terminated employment during such Plan Year due to death or Total and
Permanent Disability shall be allocated a share of such Plan Forfeitures for
such Plan Year, provided such Participant was credited with 500 Hours of Service
for that Plan Year. Furthermore, a Participant whose effective date of
termination is September 30 shall be deemed to be employed on the last day of
the Plan Year.

        (g)  All Company Stock acquired by the Plan with the proceeds of an
Exempt Loan shall be added to and maintained in the Unallocated Company Stock
Suspense Account. Such Company Stock shall be released and withdrawn from that
account as if all Company Stock in that account were encumbered. For each Plan
Year during the duration of the Exempt Loan, the number of shares of the Company
Stock released shall equal the number of encumbered shares held immediately
before release for the current Plan Year multiplied by a fraction, the numerator
of which is the amount of principal and interest paid for the Plan Year and the
denominator of which is the sum of the numerator plus the principal and interest
to be paid for all future Plan Years. (See Section 5.5 regarding Exempt Loans).
The rules of Labor Regulation §2550.408b-3(h)(1) are incorporated herein by
reference. As of each Anniversary Date, the Administrator shall consistently
allocate to each Participant's Company Stock Account, in the same manner as the
Employer's ESOP Contributions are allocated, non-monetary units (i.e., shares
and fractional shares of Company Stock) representing each Participant's interest
in the Company Stock withdrawn from the Unallocated Company Stock Suspense
Account. Notwithstanding the foregoing, Company Stock released from the
Unallocated Company Stock Suspense Account with cash dividends pursuant to this
Section shall be allocated to each Participant's Company Stock Account in the
same proportion that each such Participant's number of shares of Company Stock
sharing in such cash dividends bears to the total number of shares of all
Participants' Company Stock sharing in such cash dividends. Income earned with
respect to Company Stock in the Unallocated Company Stock Suspense Account may
be used, at the discretion of the Administrator, to repay the Exempt Loan used
to purchase such Company Stock. Any income which is not so used shall be
allocated as income of the Plan.

20

--------------------------------------------------------------------------------

        (h)  If a Former Participant is reemployed after five consecutive
One-Year Breaks in Service, then separate accounts shall be maintained as
follows:

        (1)  One account for nonforfeitable benefits attributable to pre-break
service; and

        (2)  One account representing his status in the Plan attributable to
post-break service.

        (i)    If, because of the service requirements in Sections 3.4(c) or
3.4(f)(5), this Plan would otherwise fail to meet the requirements of Code §§
401(a)(26), 410 or 401(a)(4) and the Regulations thereunder, because the
Employer's ESOP Contributions, Profit Sharing Contributions and/or Forfeitures
have not been allocated to a sufficient number or percentage of Participants or
Former Participants for a Plan Year, then the following rules shall apply:

        (1)  The group of Participants eligible to share in the Employer's ESOP
Contributions, Profit Sharing Contribution and/or Forfeitures for the Plan Year
shall be expanded to include the minimum number of Participants who would not
otherwise be eligible as are necessary to satisfy the applicable test specified
above. The specific Participants who shall become eligible under the terms of
this paragraph shall be those who are actively employed on the last day of the
Plan Year and, when compared to similarly situated Participants, have completed
the greatest number of Hours of Service in the Plan Year.

        (2)  If after application of paragraph (1) above, the applicable test is
still not satisfied, then the group of Participants or Former Participants
eligible to share in the Employer's ESOP Contributions, Profit Sharing
Contribution and/or Forfeitures for the Plan Year shall be further expanded to
include the minimum number of Participants or Former Participants who are not
actively employed on the last day of the Plan Year as are necessary to satisfy
the applicable test. The specific Participants or Former Participants who shall
become eligible to share shall be those Participants or Former Participants,
when compared to similarly situated Participants or Former Participants, who
have completed the greatest number of Hours of Service in the Plan Year before
terminating employment.

        (3)  Nothing in this Section shall permit the reduction of a
Participant's Aggregate Account. Therefore, any amounts that have previously
been allocated to Participants or Former Participants may not be reallocated to
satisfy these requirements. In such event, the Employer shall make an additional
contribution equal to the amount such affected Participants or Former
Participants would have received had they been included in the allocations, even
if its exceeds the amount which would be deductible under Code § 404. Any
adjustment to the allocations pursuant to this paragraph shall be considered a
retroactive amendment adopted by the last day of the Plan Year.

        3.5  AVERAGE DEFERRAL PERCENTAGE TESTS

        (a)  For each Plan Year, the annual allocation under Section 3.4(b)(2)
derived from Deferred Compensation allocated to a Participant's Deferral Account
shall satisfy one of the following tests:

        (1)  The Average Deferral Percentage for the Highly Compensated
Participant group for the Plan Year shall not be more than the Average Deferral
Percentage of the Non-Highly Compensated Participant group for the Plan Year (or
for Plan Years beginning after December 31, 1996, for the preceding Plan Year)
multiplied by 1.25, or

        (2)  The excess of the Average Deferral Percentage for the Highly
Compensated Participant group for the Plan Year over the Average Deferral
Percentage for the Non-Highly Compensated Participant group for the Plan Year
(or for Plan Years beginning after December 31, 1996, for the preceding Plan
Year) shall not be more than two percentage points, and the Average Deferral
Percentage for the Highly Compensated Participant group for the Plan Year shall
not exceed the Average Deferral Percentage for the Non-Highly

21

--------------------------------------------------------------------------------




Compensated Participant group for the Plan Year (or for Plan Years beginning
after December 31, 1996, for the preceding Plan Year) multiplied by two. The
provisions of Code § 401(k)(3) and Regulation § 1.401(k)-1(b) are incorporated
herein by reference.

        For Plan Years beginning after December 31, 1996, the current Plan Year
may be used for computing the Average Deferral Percentage of the Non-Highly
Compensated Participant group if the Employer so elects, but once such election
is made, it may not be changed except as provided by the Secretary of the
Treasury.

        (b)  In order to prevent the multiple use of the alternative method
described in subparagraph (a)(2) above and Section 3.7(a)(2) with respect to any
Highly Compensated Employee, the provisions of Regulation § 1.401(m)-2 are
incorporated herein by reference. See Section 3.7(b) for the method of
eliminating such multiple use.

        (c)  For Plan Years beginning prior to December 31, 1996, for purposes
of determining the Actual Deferral Percentage of a Highly Compensated Employee
who is subject to the Family Member rules of Code § 414(q)(6) the following
shall apply:

        (1)  The combined Actual Deferral Percentage for the family group (which
shall be treated as one Highly Compensated Participant) shall be determined by
aggregating the Deferred Compensation and Compensation of all eligible Family
Members (including Highly Compensated Participants). However, in applying the
$150,000 limit (as adjusted) to Compensation, Family Member shall include only
the affected Employee's spouse and any lineal decedents who have not attained
age 19 before the close of the Plan Year.

        (2)  The Deferred Compensation, Compensation and Qualified Non-Elective
Contributions of all Family Members shall be disregarded for purposes of
determining the Actual Deferral Percentage of the Non-Highly Compensated
Participated group except to the extent taken into account in paragraph (1)
above.

        (3)  If a Participant is required to be aggregated as a member of more
than one family group in a plan, all Participants who are members of those
family groups that include the Participant are aggregated as one family group in
accordance with paragraphs (1) and (2) above.

        (d)  For purposes of Sections 3.5(a) and 3.6, a Highly Compensated
Participant and a Non-Highly Compensated Participant shall include any Employee
eligible to make a deferral election pursuant to Section 3.2, whether or not
such deferral election was made or suspended.

        (e)  For purposes of this Section and Code §§ 401(a)(4), 410(b) and
401(k), if two or more plans which include cash or deferred arrangements are
considered one plan for purposes of Code § 410(b) (other than for purposes of
the average benefit percentage test), the cash or deferred arrangements included
in such plans shall be treated as one arrangement. In addition, two or more cash
or deferred arrangements may be considered as a single arrangement for purposes
of determining whether such arrangements satisfy Code §§ 401(a)(4), 410(b) and
401(k). In such case, the cash or deferred arrangements included in such plans
and the plans including such arrangements shall be treated as one arrangement
and as one plan for purposes of this Section and Code §§ 401(a)(4), 410(b) and
401(k). For Plans Years beginning after December 31, 1989, plans may be
aggregated under this paragraph (e) only if they have the same plan year.

        (f)    For purposes of this Section, if a Highly Compensated Participant
is a Participant under two or more cash or deferred arrangements (other than a
plan described in Regulation § 1.401(k)-1(b)(3)(ii)(B)) which are maintained by
the Employer or an Affiliated Employer and to which Deferred Compensation
contributions are made, all such cash or deferred arrangements shall be treated
as one cash or deferred arrangement for the purpose of determining the Actual

22

--------------------------------------------------------------------------------




Deferral Percentage with respect to such Highly Compensated Participant. If the
cash or deferred arrangements have different plan years, this paragraph shall be
applied by treating all cash or deferred arrangements ending with or within the
same calendar year as a single arrangement.

        3.6  ADJUSTMENT TO AVERAGE DEFERRAL PERCENTAGE TESTS

        (a)  In the event that the initial allocations of Deferred Compensation
made pursuant to Section 3.4(b)(2) do not satisfy one of the tests set forth in
Section 3.5(a), then on or before the fifteenth day of the third month following
the end of the Plan Year, the Administrator shall adjust the Excess Elective
Contributions as follows:

        (1)  For Plan years beginning prior to December 31, 1996, the
Administrator shall direct the Trustee that the Highly Compensated Participant
having the highest Actual Deferral Percentage shall have his portion of Excess
Elective Contributions distributed to him (without the need for Participant or
spousal consent) until one of the tests set forth in Section 3.5(a) is satisfied
by the Highly Compensated Participant group, or until his Actual Deferral
Percentage equals the Actual Deferral Percentage of the Highly Compensated
Participant having the second highest Actual Deferral Percentage. This process
shall continue until one of the tests set forth in Section 3.5(a) is satisfied
by the Highly Compensated Participant group. For each Highly Compensated
Participant, the amount of Excess Elective Contributions is equal to the
difference between the Deferred Compensation of such Highly Compensated
Participant (determined prior to the application of this paragraph) minus the
amount determined by multiplying the Highly Compensated Participant's Actual
Deferral Percentage (determined after application of this paragraph) by his
Compensation. However, in determining the amount of Excess Elective
Contributions to be distributed with respect to an affected Highly Compensated
Participant as determined herein, such amount shall be reduced by any Excess
Deferred Compensation previously distributed to such affected Highly Compensated
Participant for his taxable year ending with or within such Plan Year. See
Sections 3.2(f) and (g).

23

--------------------------------------------------------------------------------





        (2)  For Plan Years beginning after December 31, 1996, the Administrator
first shall determine the total dollar amount of Excess Elective Contributions
that must be returned to the Highly Compensated Participant group in order to
satisfy one of the tests set forth in Section 3.5(a). Next, the Administrator
shall direct the Trustee to distribute such total dollar amount of Excess
Elective Contributions to the Highly Compensated Participants on the basis of
the dollar amount of Deferred Compensation allocated to the Highly Compensated
Participants pursuant to Section 3.4(b)(2) (prior to the application of this
subsection), such that Excess Elective Contributions shall be distributed to the
Highly Compensated Participants who were allocated the highest dollar amount of
Deferred Compensation. This provision shall be applied by distributing (without
the need for Participant or spousal consent) to the Highly Compensated
Participant who was allocated the highest dollar amount a dollar amount of
Excess Elective Contributions until the total amount of Excess Elective
Contributions is distributed, or until his dollar amount of Deferred
Compensation equals the dollar amount of Deferred Compensation of the Highly
Compensated Participant that was allocated the second highest amount of Deferred
Compensation. This process shall continue until the total dollar amount of
Excess Elective Contributions that must be returned to the Highly Compensated
Participant group is in fact returned and distributed. The rules of Notice 97-2,
1997-1 C.B. 348 are incorporated herein by reference. However, in determining
the amount of Excess Elective Contributions to be distributed, such total amount
shall be reduced by any Excess Deferred Compensation previously distributed to a
Highly Compensated Participant for his taxable year ending with or within such
Plan Year. See Sections 3.2(f) and (g).

        (3)  With respect to the distribution of Excess Elective Contributions
pursuant to (a) above, such distribution:

          (i)  may be postponed, but not later than the close of the Plan Year
following the Plan Year to which they are allocable;

        (ii)  shall be made first from unmatched Deferred Compensation and,
thereafter, from Deferred Compensation which is matched. Matching Contributions
relating to Excess Elective Contributions shall not be distributed, but rather
shall be treated as a Forfeiture of a Matching Contribution in the Plan Year of
the distribution and reallocation pursuant to Section 3.4.

        (iii)  shall be made from Qualified Non-Elective Contributions only to
the extent that Excess Elective Contributions exceed the balance in the
Participant's Deferral Account attributable to Deferred Compensation contributed
pursuant to Section 3.1(b);

        (iv)  shall be adjusted for "income" (as defined in paragraph 4 below);
and

        (v)  shall be designated by the Employer as a distribution of Excess
Elective Contributions and "income".

        (4)  For purposes of this Section 3.6, "income" means the gain or loss
allocable to Excess Elective Contributions for the Plan Year. Such amount shall
be determined by multiplying the income allocable to Deferred Compensation for
the Plan Year by a fraction. The numerator of the fraction is the Participant's
Excess Elective Contributions for the Plan Year. The denominator of the fraction
is the sum of the Participant's Deferral Account as of the beginning of the Plan
Year plus the Deferred Compensation allocable to such Participant's Deferral
Account for the Plan Year. No income shall be allocable to Excess Elective
Contributions for the Gap Period.

        (5)  Any distribution of less than the entire amount of Excess Elective
Contributions shall be treated as a pro rata distribution of Excess Elective
Contributions and income.

24

--------------------------------------------------------------------------------




        (6)  For Plan Years beginning prior to December 31, 1996, the
determination and correction of Excess Elective Contributions of a Highly
Compensated Participant whose Actual Deferral Percentage is determined under the
Family Member rules of Code § 414(q)(6) and Section 3.5(b) shall be accomplished
by reducing the Actual Deferral Percentage as required herein, and allocating
the Excess Elective Contributions for the family unit among the Family Members
in proportion to the Deferred Compensation of each Family Member that was
combined to determine the group Actual Deferral Percentage.

        (b)  Within 12 months after the end of the Plan Year, the Employer may
make a special Qualified Non-Elective Contribution on behalf of all Participants
(or Non-Highly Compensated Participants only) in an amount sufficient to satisfy
one of the tests set forth in Section 3.5(a). Such contribution shall be
allocated to the Participant's Deferral Account of each Participant (or
Non-Highly Compensated Participants only) in the same proportion that each
Participant's Compensation (or Non-Highly Compensated Participant's Compensation
only) for the Plan Year bears to the total Compensation of all Participants (or
Non-Highly Compensated Participants only).

        3.7  AVERAGE CONTRIBUTION PERCENTAGE TESTS

        (a)  For each Plan Year, the Average Contribution Percentage for the
Highly Compensated Participant group shall satisfy one of the following tests:

        (1)  The Average Contribution Percentage for the Highly Compensated
Participant group for the Plan Year shall not be more than the Average
Contribution Percentage for the Non-Highly Compensated Participant group for the
Plan Year (for Plan Years beginning after December 31, 1996, for the preceding
Plan Year) multiplied by 1.25, or

        (2)  The excess of the Average Contribution Percentage for the Highly
Compensated Participant group for the Plan Year over the Average Contribution
Percentage for the Non-Highly Compensated Participant group for the Plan Year
(for Plan Years beginning after December 31, 1996, for the preceding Plan Year)
shall not be more than two percentage points, and the Average Contribution
Percentage for the Highly Compensated Participant group for the Plan Year (for
Plan Years beginning after December 31, 1996, for the preceding Plan Year) shall
not exceed the Average Contribution Percentage for the Non-Highly Compensated
Participant group for the Plan Year (for Plan Years beginning after December 31,
1996, for the preceding Plan Year) multiplied by two.

        For Plan Years beginning after December 31, 1996, the current Plan Year
may be used in computing the Average Contribution Percentage of the Non-Highly
Compensated Participant group if the Employer so elects, but once such election
is made, it may not be changed except as provided by the Secretary of the
Treasury.

        (b)  In order to prevent the multiple use of the alternative method
described in subparagraph (a)(2) above and Section 3.5(a)(2), any Highly
Compensated Participant eligible to make Deferred Compensation contributions
pursuant to Section 3.2 or any other cash or deferred arrangement maintained by
the Employer or an Affiliated Employer, and to receive Matching Contributions
under this Plan or under any other plan maintained by the Employer or an
Affiliated Employer, shall have his Actual Contribution Percentage reduced
pursuant to Regulation § 1.401(m)-2. The provisions of Code § 401(m) and
Regulation §§ 1.401(m)-1(b) and 1.401(m)-2 are incorporated herein by reference.
See Section 3.8 for the reduction of the Actual Contribution Percentage. In lieu
of such reduction, the Employer may eliminate such multiple use by making
Qualified Non-Elective Contributions.

        (c)  For purposes of determining the Actual Contribution Percentage and
the amount of Excess Matching Contributions pursuant to Section 3.8, only
Employer Matching Contributions

25

--------------------------------------------------------------------------------




contributed to the Plan prior to the end of the succeeding Plan Year shall be
considered. In addition, the Administrator may elect to take into account, with
respect to Employees eligible to have Employer Matching Contributions pursuant
to Section 3.1(c) allocated to their accounts, elective deferrals (as defined in
Regulation § 1.402(g)-1(b)) and qualified non-elective contributions (as defined
in Code § 401(m)(4)(C)) contributed to any plan maintained by the Employer.
Qualified non-elective contributions may be treated as Employer Matching
Contributions only if the requirements of Regulation §§ 1.401(m)-1(b)(5) and
1.401(k)-1(g)(13)(iii) are satisfied. Furthermore, such elective deferrals and
qualified non-elective contributions shall be treated as Employer Matching
Contributions subject to Regulation § 1.401(m)-1(b)(2) which is incorporated
herein by reference. However, the Plan Year of this Plan must be the same as the
plan year of the plan to which the elective deferrals and the qualified
non-elective contributions are made.

        (d)  For Plan Years beginning prior to December 31, 1996, for purposes
of determining the Actual Contribution Percentage of a Highly Compensated
Employee who is subject to the Family Member aggregation rules of Code §
414(q)(6), the following shall apply:

        (1)  The combined Actual Contribution Percentage for the family group
(which shall be treated as one Highly Compensated Participant) shall be
determined by aggregating Employer Matching Contributions made pursuant to
Section 3.1(c) of all eligible Family Members (including Highly Compensated
Participants). However, in applying the $200,000 limit to Compensation, for Plan
Years beginning after December 1988, Family Members shall include only the
affected Employee's spouse and any lineal descendants who have not attained age
19 before the close of the Plan Year.

        (2)  The Employer Matching Contributions made pursuant to
Section 3.1(c), Deferred Compensation, Compensation and contributions treated as
Matching Contributions of all Family Members shall be disregarded for purposes
of determining the Average Contribution Percentage of the Highly Compensated
Participant and the Non-Highly Compensated Participant group, except to the
extent taken into account in paragraph (1) above.

        (3)  If a Participant is required to be aggregated as a member of more
than one family group in a plan, all Participants who are members of those
family groups that include the Participant are aggregated as one family group in
accordance with paragraphs (1) and (2) above.

        (e)  For purposes of this Section and Code §§ 401(a)(4), 410(b) and
401(m), if two or more plans of the Employer to which Matching Contributions are
made are treated as one plan for purposes of Code § 410(b) (other than the
average benefits test under Code § 410(b)(2)(A)(ii) as in effect for Plan Years
beginning after December 31, 1988), such plans shall be treated as one plan. In
addition, two or more plans of the Employer to which Matching Contributions are
made may be considered as a single plan for purposes of determining whether such
plans satisfy Code §§ 401(a)(4), 410(b) and 401(m). In such case, the aggregated
plans must satisfy this Section and Code §§ 401(a)(4), 410(b) and 401(m) as
though such aggregated plans were a single plan. For Plan Years beginning after
December 31, 1989, plans may be aggregated under this paragraph (d) only if they
have the same plan year.

        Notwithstanding the above, an employee stock ownership plan described in
Code § 4975(e)(7) may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code §§ 401(a)(4), 410(b) and 401(m).

        (f)    For purposes of this Section, if a Highly Compensated Participant
is a Participant under two or more plans (other than a plan described in
Regulation § 1.401(m)-1(b)(3)(ii)) which are maintained by the Employer or an
Affiliated Employer and to which Matching Contributions are

26

--------------------------------------------------------------------------------




made, all such contributions on behalf of such Highly Compensated Participant
shall be aggregated for purposes of determining such Highly Compensated
Participant's Actual Contribution Percentage. However, if the plans have
different plan years, this paragraph shall be applied by treating all plans
ending with or within the same calendar year as a single plan.

        (g)  For purposes of Sections 3.7(a) and 3.8, a Highly Compensated
Participant and Non-Highly Compensated Participant shall include any Employee
eligible to have Employer Matching Contributions pursuant to Section 3.1(c)
(whether or not a deferral election was made or suspended pursuant to
Section 3.2(d)) allocated to his Participant Matching Account for the Plan Year.

        3.8  ADJUSTMENT TO AVERAGE CONTRIBUTION PERCENTAGE TESTS

        (a)  In the event that the initial allocations of Matching Contributions
made pursuant to Section 3.4(b)(3) do not satisfy one of the tests set forth in
Section 3.7(a), then on or before the fifteenth day of the third month following
the end of the Plan Year, the Administrator shall adjust the Excess Matching
Contributions.

        (1)  Effective for Plan Years beginning on and after October 1, 1997,
the Administrator first shall determine the total dollar amount of Excess
Matching Contributions that must be distributed to or forfeited by the Highly
Compensated Participant group in order to satisfy one of the tests set forth in
Section 3.7(a). Next, the Administrator shall direct the Trustee to distribute
or forfeit (as provided below) such total dollar amount of Excess Matching
Contributions with respect to the Highly Compensated Participants on the basis
of the dollar amount of Matching Contributions allocated to the Highly
Compensated Participants pursuant to Section 3.4(b)(3) (prior to the application
of this subsection), such that Excess Matching Contributions shall be
distributed to or forfeited with respect to the Highly Compensated Participants
who were allocated the highest dollar amount of Matching Contributions. This
provision shall be applied by distributing to or forfeiting with respect to the
Highly Compensated Participant with the highest dollar allocation of Matching
Contributions a dollar amount until the total amount of Excess Matching
Contributions that must be distributed to or forfeited by the Highly Compensated
Participant group are distributed or forfeited, or until his dollar amount of
Matching Contributions equals the dollar amount of Matching Contributions of the
Highly Compensated Participant who was allocated the second highest amount of
Matching Contributions. This process shall continue until the total dollar
amount of Excess Matching Contributions that must be distributed to or forfeited
by the Highly Compensated Participant group are distributed or forfeited. The
rules of Notice 97-2, 1997-1 C.B. are incorporated herein by reference. Except
as provided in Section 3.6(a)(3)(ii), for purposes of this subsection, to the
extent a Highly Compensated Participant described herein is Vested, Excess
Matching Contributions (and income allocable thereto) shall be distributed, and
the portion thereof that is not Vested shall be forfeited at that time.

        (2)  The distribution and/or Forfeiture of Excess Matching Contributions
shall be made in the following order:

          (i)  Employer Matching Contributions forfeited pursuant to
Section 3.6(a)(3)(ii);

        (ii)  Remaining Employer Matching Contributions.

        (b)  Any distribution and/or Forfeiture of less than the entire amount
of Excess Matching Contributions and income shall be treated as a pro rata
distribution and/or Forfeiture of Excess Matching Contributions and income.
Distribution of Excess Matching Contributions shall be designated by the
Employer as a distribution of Excess Matching Contributions and income.
Forfeitures of Excess Matching Contributions shall be treated in accordance with
Section 3.4.

27

--------------------------------------------------------------------------------

However, no such Forfeiture may be allocated to a Highly Compensated Participant
whose contributions are reduced pursuant to this Section.

        (c)  Excess Matching Contributions, including forfeited Matching
Contributions, shall be treated as Employer contributions for purposes of Code
§§ 404 and 415, even if distributed from the Plan.

        (d)  For purposes of this Section 3.8, "income" means the gain or loss
allocable to Excess Matching Contributions for the Plan Year. Such amount shall
be determined by multiplying the income allocable to Matching Contributions for
the Plan Year by a fraction. The numerator of the fraction is the Participant's
Excess Matching Contributions for the Plan Year. The denominator of the fraction
is the sum of the Participant's Matching Account as of the beginning of the Plan
Year plus the Matching Contributions allocable to such Participant's Matching
Account for the Plan Year. No income shall be allocable to Excess Matching
Contributions for the Gap Period.

        (e)  In no case shall the amount of Excess Matching Contributions with
respect to any Highly Compensated Participant exceed the amount of Employer
Matching Contributions made pursuant to Section 3.1(c) and any Qualified
Non-Elective Contributions or elective deferrals taken into account pursuant to
Section 3.7 on behalf of such Highly Compensated Participant for such Plan Year.

        (f)    Notwithstanding the above, within 12 months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
on behalf of all Participants (or Non-Highly Compensated Participants only) in
an amount sufficient to satisfy one of the tests set forth in Section 3.7(a).
Such contributions shall be allocated to the Participant's Deferral Account of
each Participant (or Non-Highly Compensated Participant only) in the same
proportion that each Participant's Compensation (or Non-Highly Compensated
Participant's Compensation only) for the Plan Year bears to the total
Compensation of all Participants (or Non-Highly Compensated Participants only).
A separate accounting shall be maintained for the purpose of excluding such
contributions from the Actual Deferral Percentage tests pursuant to
Section 3.5(a) and shall comply with the requirements of Regulation
§ 1.401(m)-1(b)(5).

        3.9  MAXIMUM ANNUAL ADDITIONS

        (a)  (1) Notwithstanding Section 3.4, for Plan Years beginning on or
before October 1, 2001, the maximum annual additions (as defined in
Section 3.9(b) below) credited to a Participant's Aggregate Account for any
limitation year (as defined in Section 3.9(d) below) shall equal the lesser of:
(1) $30,000, or (2) 25% of the Participant's Compensation for such limitation
year, as adjusted from time to time as in Section 3.9(e) below.

        (2)  Notwithstanding Section 3.4, and except as provided in
Section 3.2(b) above and Code § 414(v) (relating to catch-up, Deferred
Compensation contributions by Participants age 50 and older), effective for
"limitation years" beginning on and after October 1, 2002, the maximum "annual
additions" credited to a Participant's Aggregate Account for any "limitation
year" shall equal the lesser of: (1) $40,000 (as adjusted from time to time as
in Section 3.9(e) below, or (2) 100% of the Participant's Compensation, within
the meaning of Code § 415(c)(3), for the "limitation year." The Compensation
limit referred to in the preceding sentence shall not apply to any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or 419A(f)(2) which is otherwise treated as an annual addition.

        (3)  Provided that no more than one-third of the Employer's ESOP
Contributions for the Plan Year, which are deductible under the principal and
interest deduction rules of Code § 404(a)(9), are allocated to Highly
Compensated Participants, the limitations of Code § 415 shall not apply to
Forfeitures of Company Stock if such Company Stock was acquired with the

28

--------------------------------------------------------------------------------




proceeds of an Exempt Loan, or to the portion of the Employer's ESOP
Contribution which is deductible as an interest payment under Code
§ 404(a)(9)(B).

        (b)  For purposes of applying the limitations of Code § 415, annual
additions means the sum credited to a Participant's Aggregate Account for any
limitation year of: (1) Deferred Compensation, Matching Contributions, Profit
Sharing Contributions, and Qualified Non-Elective Contributions; (2) ESOP
Contributions; (3) Forfeitures; (4) amounts allocated to an individual medical
account, as defined in Code § 415(l)(2) which is part of a pension or annuity
plan maintained by the Employer; and (5) except for purposes of subsection
(a)(2) above, amounts derived from contributions paid or accrued which are
attributable to postretirement medical benefits allocated to the separate
account of a key employee (as defined in § 419(A)(d)(3) of the Code) under a
welfare benefit plan (as defined in § 419(e) of the Code) maintained by the
Employer. Contributions do not fail to be annual additions merely because they
are Excess Deferred Compensation, Excess Elective Contributions, or Excess
Matching Contributions, or merely because Excess Elective Contributions or
Excess Matching Contributions are distributed or recharacterized. Excess
Deferred Compensation distributed pursuant to Regulation § 1.402(g)-1(e)(2) or
(3) are not annual additions. The Compensation percentage limitation referred to
in Section 3.9(a)(2) above shall not apply to any contribution for medical
benefits (within the meaning of Code § 419A(f)(2)) after separation from service
which is otherwise treated as an annual addition, or any amount otherwise
treated as an annual addition under Code § 415(l)(i).

        (c)  For purposes of applying the limitations of Code § 415, the
following are not annual additions: (1) transfer of funds from one qualified
plan to another; (2) rollover contributions (as defined in Code §§ 402(a)(5),
403(a)(4), 403(b)(8) and 408(d)(3)); (3) repayments of loans made to a
Participant from the Plan; (4) repayments of distributions received by an
Employee pursuant to Code § 411(a)(7)(B) (cash-outs); (5) repayments of
distributions received by an Employee pursuant to Code § 411(a)(3)(D) (mandatory
contributions); (6) Employee contributions to a simplified employee pension
excludable under Code § 408(k)(6); and (7) deductible Employee contributions to
a qualified Plan.

        (d)  For purposes of applying the limitations of Code § 415, the
"limitation year" shall be the Plan Year.

        (e)  The limitation stated in paragraph (a)(1) above shall be adjusted
annually as provided in Code § 415(d) pursuant to Regulations. The adjusted
limitation is effective as of January 1 of each calendar year and is applicable
to limitation years ending with or within that calendar year.

        (f)    For purposes of this Section, all qualified defined benefit plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined benefit plan, and all qualified defined contribution plans (whether
terminated or not) ever maintained by the Employer shall be treated as one
defined contribution plan.

        (g)  For purposes of this Section, all Employees of any Affiliated
Employers shall be considered to be employed by a single Employer.

29

--------------------------------------------------------------------------------

        3.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

        (a)  If, as a result of a reasonable error in estimating a Participant's
Compensation, a reasonable error in determining the amount of Deferred
Compensation (within the meaning of Code § 402(g)(3)) that may be made with
respect to any Participant under the limits of Section 3.9 above, or other facts
and circumstances to which Regulation § 1.415-6(b)(6) shall be applicable, the
annual additions under this Plan would cause the maximum annual additions to be
exceeded for any Participant, the Administrator shall (1) distribute any
Deferred Compensation (within the meaning of Code § 402(g)(3)) credited for the
limitation year to the extent that the return would reduce the "excess amount"
in the Participant's Aggregate Account; (2) hold any remaining "excess amount"
after the return of any voluntary Employee contributions in a "Section 415
suspense account"; (3) allocate and reallocate the "Section 415 suspense
account" in the next limitation year (and succeeding limitation years if
necessary) to all Participants in the Plan before any Employer or Employee
contributions which would constitute annual additions are made to the Plan for
such limitation year; and (4) reduce the Employer's discretionary contributions
to the Plan for such limitation year by the amount of the "Section 415 suspense
account" allocated and reallocated during such limitation year.

        (b)  For purposes of this Article, "excess amount" for any Participant
for a limitation year shall mean the excess, if any, of: (1) the annual
additions which would be credited to his account under the terms of the Plan
without regard to the limitations of Code § 415, over (2) the maximum annual
additions determined pursuant to Section 3.9.

        (c)  For purposes of this Section, "Section 415 suspense account" shall
mean an unallocated account equal to the sum of "excess amounts" for all
Participants in the Plan during the limitation year. The "Section 415 suspense
account" shall not share in any earnings or losses of the Trust Fund.

        (d)  Except as provided in this Section 3.10, the Plan may not
distribute "excess amounts" to Participants or Former Participants.

        3.11 TRANSFERS FROM QUALIFIED PLANS

        (a)  With the consent of the Administrator, amounts may be transferred
by or on behalf of a Participant from "qualified plans and accounts" provided
that the trust or account from which such funds are transferred permits the
transfer to be made and, in the opinion of legal counsel for the Employer, the
transfer will not jeopardize the tax exempt status of the Plan or create adverse
tax consequences for the Employer. The amounts transferred shall be credited to
the Participant's Rollover Account. Such account shall be 100% Vested at all
times and shall not be subject to Forfeiture for any reason. For purposes of
this Section, "qualified plans and accounts" means (i) other qualified plans
under Code §§ 401(a) or 403(a), (ii) conduit individual retirement accounts,
(iii) other amounts in an individual retirement account which would be
includable in gross income if distributed to the Employee in cash, (iv) tax
sheltered annuity plans under Code § 403(b), and (v) Code § 457(b) plans.

        (b)  Amounts in a Participant's Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan, and such amounts may not be
withdrawn by, or distributed to the Participant, in whole or in part, except as
provided in paragraph (c) of this Section.

        (c)  At Normal Retirement Date, or such other date when the Participant
or his Beneficiary would be entitled to receive his Participants' Matching
Account and/or Participant's Profit Sharing Account under the terms of the Plan,
the Participant's Rollover Account shall be distributed to the Participant or
his Beneficiary in the form that the Participant or Beneficiary shall elect
pursuant to Article VI. Notwithstanding the foregoing, a Participant may request
and receive a lump sum distribution of all, and only all, of his Participant's
Rollover Account at any time, even while still

30

--------------------------------------------------------------------------------




employed by the Employer. Such lump sum distribution shall be made as soon as
practical after the Anniversary Date or Valuation Date coinciding with, or next
following, the date on which the Participant requests distribution of his
Participant's Rollover Account.

        (d)  Unless the Administrator directs that the Participant's Rollover
Account be segregated into a separate account for such Participant in a
federally insured savings account, certificate of deposit in a bank or savings
and loan association, money market certificate, or other short-term debt
security acceptable to the Trustee, or unless the Participant's Rollover Account
is subject to the directed investment provisions of Section 3.13, such account
shall be invested as part of the general Trust Fund and shall share in any
income earned or losses incurred thereon pursuant to the terms of Section 3.4.

        (e)  The Administrator may direct that Employee transfers and rollovers
made after a certain date pursuant to this Section be segregated into a separate
account for each Participant in a federal insured savings account, certificate
of deposit in a bank or savings and loan association, money market certificate,
or other short-term debt security acceptable to the Trustee until such time as
the allocations pursuant to this Agreement have been made. Alternately, the
Administrator may direct that Participant transfers and rollovers be received
only at certain times throughout the Plan Year.

        (f)    For purposes of this Section, the term "amounts transferred from
another qualified corporate and noncorporate plan" shall mean: (1) amounts
transferred to this Plan directly from another corporate or noncorporate plan;
(2) lump sum distributions received by an Employee from another qualified plan
which are eligible for tax free rollover to a qualified corporate or
noncorporate plan and which are transferred by the Employee to this Plan within
60 days following his receipt thereof; (3) amounts transferred to this Plan from
a conduit individual retirement account provided that the conduit individual
retirement account has no assets other than assets (and the earnings therein)
which (i) were previously distributed to the Employee by another qualified
corporation or noncorporation plan as a lump sum distribution, (ii) were
eligible for tax free rollover to a qualified corporate or noncorporate plan,
and (iii) were deposited in such conduit individual retirement account within
60 days of receipt thereof; and (4) amounts distributed to the Employee from a
conduit individual retirement account meeting the requirements of clause (3)
above, and transferred by the Employee to this Plan within 60 days of his
receipt thereof from such conduit individual retirement account. Prior to
accepting any transfers to which this Section applies, the Administrator may
require the Participant to establish that the amounts to be transferred to this
Plan meet the requirements of this Section and may also require the Participant
to provide an opinion of counsel satisfactory to the Employer that the amounts
to be transferred meet the requirements of this Section.

        (g)  For purposes of this Section, the term "qualified corporate or
noncorporate plan" shall mean any tax qualified plan under Code § 401(a).

        3.12 PARTICIPANT'S QUALIFIED DIRECTED INVESTMENT ACCOUNT

        (a)  Each Qualified Participant may elect no later than 90 days after
the close of each Plan Year during the Qualified Election Period to direct the
Trustee in writing as to the investment of 25% of the total number of shares of
Company Stock acquired by or contributed to the Plan that have ever been
allocated to the Participant's Company Stock Account of such Qualified
Participant (reduced by the number of shares of Company Stock previously
diversified or distributed pursuant to this Section 3.12). In the last Plan Year
of the Qualified Election Period, 50% shall be substituted for 25% in the
preceding sentence. Furthermore, the rules of Code § 401(a)(28) are incorporated
herein by reference.

31

--------------------------------------------------------------------------------

        (b)  Notwithstanding Section 3.12(a), if the fair market value
(determined as of the Valuation Date immediately preceding the beginning of the
90 day election period) of Company Stock acquired by or contributed to the Plan
that has ever been allocated to the Participant's Company Stock Account of the
Qualified Participant is less than $500, then such Participant's Company Stock
Account shall not be subject to the diversification requirements of this
Section 3.12.

        (c)  A separate Participant's Qualified Directed Investment Account
shall be established by the Administrator for any Qualified Participant that
makes a diversification election pursuant to this Section 3.12. Such Qualified
Directed Investment Account shall not share in the earning or losses of the
Trust Fund with respect to the Company Stock so diversified, but instead shall
be credited or debited with only the earnings or losses attributable to the
investments directed pursuant to Section 3.12(d) below.

        (d)  The Administrator shall select a minimum of three investment
options that shall be available to Qualified Participants for reinvestment of
the portion of their Participant's Company Stock Account diversified pursuant to
Section 3.12(a). A Qualified Participant shall have the right to direct the
portion of his Participant's Company Stock Account that has been diversified
into a minimum of one of the three available options. A Qualified Participant
may change his investment option at least once a Plan Year in accordance with
procedures established by the Administrator. If the Administrator permits a
change of investment options only once a year, such change shall be made during
the first 90 days of the Plan Year. The Administrator and Trustee shall complete
a Qualified Participant's election under Section 3.12(a) or change his
investment option pursuant to this Section 3.12(d) within 90 days of receipt of
written notice from the Qualified Participant. Alternately, in lieu of
establishing three investment options, the Administrator may authorize and
direct the Trustee to distribute the Company Stock subject to the
diversification elections within 90 days after the close of the Plan Year.

        (e)  In the event a Qualified Participant directs a portion of his
Participant's Employer Account pursuant to this Section 3.12, such Qualified
Participant shall not have, with respect to such directed portion, the right to
demand Company Stock pursuant to Code § 409(h)(1)(A) and Section 6.8 of this
Plan.

        3.13 DIRECTED INVESTMENT ACCOUNT

        The Administrator, in its sole discretion, may permit Participants,
Former Participants, Terminated Participants and Beneficiaries to direct the
investment of all or any portion of their Aggregate Account (other than their
Participants' Company Stock Account) among investment funds or options
designated by the Investment Advisory Committee appointed by the Employer
pursuant to Section 8.1(a). Such investment direction shall be in accordance
with the rules and procedures established by the Administrator from time to
time.

        3.14 VOTING COMPANY STOCK

        The Trustee shall vote all Company Stock held by it as part of the
Plan's assets and in accordance with this Section.

        Except as otherwise required by the Act, the Trustee shall vote Company
Stock which has been allocated to a Participant's or Former Participant's
Company Stock Account in accordance with the voting instructions of such
Participant or Former Participant. To the extent a Participant or Former
Participant fails to timely exercise the right to vote Company Stock which has
been so allocated to his Company Stock Account, the Trustee shall vote such
allocated shares of Company Stock, together with any Company Stock held in the
Unallocated Company Stock Suspense Account, in the sole discretion of the
Trustee.

32

--------------------------------------------------------------------------------


        In the event the Trustee receives a notice of tender offer for the
Company Stock, the Trustee immediately shall forward such notice to Participants
and Former Participants with Company Stock Accounts at that time. Except as
otherwise required by the Act, the Trustee shall request each Participant and
Former Participant to instruct the Trustee as to the tender of shares of Company
Stock allocated to his Company Stock Account, and the Trustee shall tender (or
not tender) those shares according to such instructions. To the extent a
Participant or Former Participant fails to timely instruct the Trustee, the
Trustee shall determine, in its sole discretion, whether to tender such
allocated shares of Company Stock, together with any Company Stock then held in
the Unallocated Company Stock Suspense Account.

        3.15 UNIFORMED SERVICES EMPLOYMENT AND RE-EMPLOYMENT RIGHTS ACT

        Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Code § 414(u). Loan repayments will
be suspended under this Plan as permitted under Code § 414(u)(4).

ARTICLE IV
VALUATIONS

        4.1  VALUATION OF THE TRUST FUND

        The Administrator shall direct the Trustee, as of each Anniversary Date
and Valuation Date, to determine the net worth of the assets comprising the
Trust Fund as it exists on such Anniversary Date or Valuation Date. See
Section 3.4(e) for the rules and methods by which the Participants' Aggregate
Accounts shall be valued and by which distributions, withdrawals and
contributions shall be debited and credited to such accounts. In determining
such net worth, the Trustee shall value the assets comprising the Trust Fund at
their fair market value as of such Anniversary Date or Valuation Date and may
deduct and pay all expenses for which the Trustee, Administrator or other third
party service provider has not yet obtained reimbursement from the Employer or
the Trust Fund. See Section 8.9 pertaining to the payment of expenses.

        Determination of fair market value shall be made in good faith and based
on all relevant factors for determining the fair market value of the asset.

        In determining the value of any security, if the security is traded on a
national exchange, the Trustee shall consider the price at which it was last
traded. With respect to any unlisted security held in the Trust Fund, the bid
price next preceding the close of business on the Valuation Date shall be
considered. In either event, the Trustee shall also consider such other facts
(including without limitation minority discounts and discounts for lack of
marketability) that the Trustee determines, in its discretion, to reasonably
influence the price of the security. The Trustee may, in any case, employ one or
more appraisers for the purpose of valuing the securities or any other assets
and may rely on the values established by such appraiser or appraisers. All
valuations of Company Stock which is not readily tradeable on an established
securities market shall be made by an independent appraiser that meets the
requirements of Code § 401(a)(28)(c).

ARTICLE V
FUNDING AND INVESTMENT POLICY

        5.1  INVESTMENT POLICY

        (a)  The Plan is designed to have a cash or deferred component (i.e.,
the Deferred Compensation and Matching Contribution) and an ESOP component. The
ESOP component is designed to invest primarily in Company Stock.

33

--------------------------------------------------------------------------------

        (b)  Notwithstanding paragraph (a) above, the Administrator may also
direct the Trustee to invest (or may permit Participant direction) in other
property described in the Trust or the Trustee may hold such funds in cash or
cash equivalents.

        (c)  The Plan may not obligate itself to acquire Company Stock from a
particular holder thereof at an indefinite time determined upon the happening of
an event such as the death of the holder.

        (d)  The Plan may not obligate itself to acquire Company Stock under a
put option binding upon the Plan. However, at the time a put option is exercised
by the Employer, the Plan may be given an option to assume the rights and
obligations of the Employer under a put option binding upon the Employer.

        (e)  All purchases of Company Stock shall be made at a price which, in
the judgment of the Administrator, does not exceed the fair market value
thereof. All sales of the Company Stock shall be made at a price which, in the
judgment of the Administrator, is not less than the fair market value thereof.
The valuation rules set forth in Article IV and Code § 401(a)(28) shall be
applicable to all such purchases and sales.

        5.2  EMPLOYER SECURITIES

        The ESOP component of the Plan is designed to invest in "qualifying
Employer securities" as that term is defined in the Act.

        5.3  APPLICATION OF CASH

        Employer contributions in cash and other cash received by the Trust Fund
(other than Deferred Compensation, Matching Contributions and rollover
contributions) shall first be applied to pay any Current Obligations of the
Trust Fund.

        5.4  TRANSACTIONS INVOLVING COMPANY STOCK

        (a)  No portion of the Trust Fund attributable to (or allocable in lieu
of) Company Stock acquired by the Plan in a sale to which Code § 1042 applies
may accrue, or be allocated directly or indirectly under any plan maintained by
the Employer meeting the requirements of Code § 401(a):

        (1)  During the Nonallocation Period, for the benefit of:

(i)Any taxpayer who makes an election under Code § 1042(a) with respect to
Company Stock; or

(ii)Any individual who is related to the taxpayer within the meaning of Code §
267(b), or

        (2)  For the benefit of any other person who owns (after application of
Code § 318(a), applied without regard to the employee trust exemption in Code §
318(a)(2)(B)(i)) more than 25% of:

(i)Any class of outstanding stock of the Employer or Affiliated Employer which
issued such Company Stock, or

(ii)The total value of any class of outstanding stock of the Employer or
Affiliated Employer.

        (b)  Subparagraph (a)(1)(ii) (relating to family attribution rules)
shall not apply to lineal descendants of the taxpayer, provided that the
aggregate amount allocated to the benefit of all such lineal descendants during
the Nonallocation Period does not exceed more than 5% of the Company Stock (or
amounts allocated in lieu thereof) held by the Plan which are attributable to a

34

--------------------------------------------------------------------------------

sale to the Plan by any person related to such descendants (within the meaning
of Code § 267(c)(4)) in a transaction to which Code § 1042 is applied.

        (c)  A person shall be treated as failing to meet the 25% stock
ownership limitation under paragraph (a)(2) above if such person fails such
limitation:

        (1)  At any time during the one year period ending on the date of sale
of Company Stock to the Plan, or

        (2)  On the date as of which Company Stock is allocated to Participants
in the Plan.

        5.5  LOANS TO THE TRUST

        (a)  The Plan may borrow money for any lawful purpose, provided the
proceeds of an Exempt Loan are used within a reasonable time after receipt only
to:

(1)Acquire Company Stock;

(2)Repay an Exempt Loan; or

(3)Repay a prior Exempt Loan.

        (b)  All loans to the Trust which are made or guaranteed by a
disqualified person must satisfy all requirements applicable to Exempt Loans
under Code § 4975(d)(3), Regulation § 54.4975-7(b), Act § 408(b)(3) and
Department of Labor Regulation § 2550.408(b)-3 including, but not limited to,
the following:

(1)The loan must be at a reasonable rate of interest;

(2)The amount of interest paid shall not exceed the amount of each payment which
would be treated as interest under standard loan amortization tables;

(3)Any collateral pledged to the creditor by the Plan shall consist only of the
Company Stock purchased with the borrowed funds;

(4)Under the terms of the loan, any pledge of Company Stock shall provide for
the release of shares so pledged on a pro-rata basis pursuant to Section 3.4(g);

(5)Under the terms of the loan, the creditor shall have no recourse against the
Plan except with respect to such collateral, earnings attributable to such
collateral, Employer contributions (other than contributions of Company Stock)
that are made to meet Current Obligations and earnings attributable to such
contributions;

(6)The loan must be for a specific term and may not be payable at the demand of
any person, except in the case of default;

(7)In the event of default upon an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan; and

(8)Exempt Loan payments during a Plan Year must not exceed an amount equal to:
(A) the sum, over all Plan Years, of all contributions and cash dividends paid
by the Employer to the Plan with respect to such Exempt Loan and earnings on
such Employer contributions and cash dividends, less (B) the sum of the Exempt
Loan payments in all preceding Plan Years. A separate accounting shall be
maintained for such Employer contributions, cash dividends and earnings until
the Exempt Loan is repaid.

35

--------------------------------------------------------------------------------



ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS

        6.1  DETERMINATION OF BENEFITS UPON RETIREMENT

        (a)  As of, or after, a Participant's Normal Retirement Date, such
Participant may terminate employment and request a distribution of his
Participant's Aggregate Account. As of the attainment of Normal Retirement Age,
such Participant's Aggregate Account shall become 100% vested. Participants
shall be permitted to continue participation in the Plan after the attainment of
their Normal Retirement Age.

        (b)  As soon as is practicable after the Participant's request for a
Normal Retirement distribution, the Administrator shall direct the Trustee to
distribute, or begin the distribution of, all amounts credited to such
Participant's Aggregate Account in accordance with Section 6.6.

36

--------------------------------------------------------------------------------

        6.2  DETERMINATION OF BENEFITS UPON DEATH

        (a)  Upon the death of a Participant before his Retirement Date or other
termination of employment, all amounts credited to such Participant's Aggregate
Account shall become 100% Vested. Unless a later date is elected by the deceased
Participant's Beneficiary, as soon as is practical after the Beneficiary's
request for a distribution, the Administrator shall direct the Trustee, in
accordance with the provisions of Section 6.7, to distribute, or begin the
distribution of, the deceased Participant's Aggregate Account to the
Participant's Beneficiary.

        (b)  Unless a later date is elected by a deceased Former Participant's
Beneficiary, as soon as is practical after the Beneficiary's request for
distribution, the Administrator shall direct the Trustee, in accordance with the
provisions of Section 6.7, to distribute, or begin the distribution of, any
remaining amounts credited to the Participant's Aggregate Account of such
deceased Former Participant to such Former Participant's Beneficiary.

        (c)  The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
Aggregate Account of a deceased Participant or Former Participant as the
Administrator may deem desirable. The Administrator's determination of death and
of the right of any person to receive payment shall be conclusive.

        (d)  Unless otherwise elected and consented to in the manner prescribed
in Code § 417(a)(2), the Beneficiary of the death benefit of a married
Participant shall be the Participant's spouse. However, the Participant may
designate a Beneficiary other than his spouse if:

        (1)  The spouse has validly waived her right to be the Participant's
Beneficiary pursuant to Code § 417(a)(2);

        (2)  The Participant has no spouse; or

        (3)  The spouse cannot be located.

        The designation of a Beneficiary by a Participant (whether married or
single) shall be made on a form satisfactory to the Administrator. A Participant
may at any time revoke his designation of a Beneficiary or change his
Beneficiary by filing notice of such revocation or change with the
Administrator. However, if married, the Participant's spouse must again consent
in writing to any change in Beneficiary unless the original consent acknowledges
that the spouse had the right to limit consent only to a specific Beneficiary
and that the spouse voluntarily elected to relinquish such right. In the event a
Participant has no spouse and no valid designation of Beneficiary exists at the
time of the Participant's death, the Participant's Aggregate Account shall be
payable in the following order:

        (1)  To the Participant's lineal descendants, per stirpes, including his
legally adopted children;

        (2)  To the Participant's lineal ascendants, per capita, that survive
the Participant; and

        (3)  To the Participant's estate.

        6.3  DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

        Upon a Participant's Total and Permanent Disability prior to his
Retirement Date or other termination of employment, all amounts credited to such
Participant's Aggregate Account shall become 100% Vested. Unless otherwise
elected by the Participant, as soon as is practical after the determination of
Total and Permanent Disability and the Participant's request for a distribution,
the Administrator shall direct the Trustee, in accordance with the provisions of
Section 6.6, to distribute to (or begin the distribution to) such Participant
all amounts credited to such Participant's Aggregate Account as though he had
retired.

37

--------------------------------------------------------------------------------


        6.4  DETERMINATION OF BENEFITS UPON TERMINATION

        (a)  Upon the termination of employment of a Participant prior to his
retirement, death or Total and Permanent Disability, the Terminated Participant
shall be entitled to a distribution of the Vested portion of his Aggregate
Account in accordance with this Section and Section 6.6 below.

        (b)  With respect to the Terminated Participant's Deferral Account,
Participant's Matching Account, Participant's Profit Sharing Account and
Participant's Rollover Account, as soon as is practical after the terminated
Participant's request for a termination of service distribution, the
Administrator shall direct the Trustee, in accordance with the provisions of
Section 6.6, to distribute, or begin the distribution of, the Terminated
Participant's Deferral Account, Participant's Matching Account, Participant's
Profit Sharing Account and Participant's Rollover Account. With respect to the
Participant's ESOP Account (which includes the Participant's Company Stock
Account, Participant's ESOP Investment Account and Participant's Qualified
Directed Investment Account), upon a request for a termination of service
distribution, unless the Terminated Participant elects a later distribution
commencement date, distribution of the Participant's ESOP Account shall commence
as of the last day of the Plan Year which is the fifth Plan Year after the Plan
Year in which the Participant otherwise separated from service with the
Employer, unless the Participant is reemployed by the Employer before
distribution is otherwise required by this paragraph. The rules of Code §409(o)
are incorporated herein by reference. See Section 6.6. In the event a
Participant's effective date of termination of service is September 30, the Plan
Year that includes such September 30 shall be regarded as the Plan Year in which
the Participant otherwise separated from Service with the Employer. See also
Section 3.4(c).

        (c)  The amount of the Terminated Participant's ESOP Account,
Participant's Profit Sharing Account and Participant's Matching Account which is
not Vested shall be credited to the Suspense Account, pending Forfeiture, as of
the effective date of termination of employment.

        (d)  For purposes of this Section 6.4, if a Terminated Participant's
Vested balance in his Aggregate Account is zero, the Terminated Participant
shall be deemed to have received a distribution of such vested balance upon
termination of employment.

        (e)  The Vested portion of any Participant's ESOP Account, Participant's
Profit Sharing Account, and Participant's Matching Account shall be a percentage
of the total amount credited to such Participant's ESOP Account, Participant's
Profit Sharing Account and Participant's Matching Account, respectively,
determined on the basis of the Participant's number of Years of Service
according to the following schedule:

Vesting Schedule

--------------------------------------------------------------------------------

  Years of Service

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Less than 3   0 % 3   20 % 4   40 % 5   60 % 6   80 % 7 or more   100 %

38

--------------------------------------------------------------------------------

        Effective with respect to terminations of employment occurring after
November 3, 2000, the Vesting Schedule shall be as follows:

Vesting Schedule

--------------------------------------------------------------------------------

  Years of Service

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Less than 1   0 % 1   15 % 2   30 % 3   45 % 4   60 % 5   75 % 6   90 % 7 or
more   100 %

        Effective with respect to terminations of employment occurring on or
after October 1, 2001, the Vested portion of any Participant's Matching Account
and Profit Sharing Account shall be 100% at all times. The Vested portion of any
Participant's ESOP Account shall be the following percentage, determined on a
basis of the Participant's number of Years of Service:

Vesting Schedule

--------------------------------------------------------------------------------

  Years of Service

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Less than 1   0 % 1   20 % 2   40 % 3   60 % 4   80 % 5 or more   100 %

        (f)    The computation of a Participant's Vested percentage of his
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. In the event that this Plan is amended to
change or modify any vesting schedule, a Participant with at least three Years
of Service as of the expiration date of the election period provided herein may
elect to have his Vested percentage computed under the Plan without regard to
such amendment. If a Participant fails to make such election, then such
Participant shall be subject to the amended vesting schedule. The Participant's
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:

        (1)  The adoption date of the amendment;

        (2)  The effective date of the amendment; or

        (3)  The date the Participant received written notice of the amendment
from the Employer or Administrator.

        (g)  (1)    If any Former Participant shall be reemployed by the
Employer before a One-Year Break in Service occurs, he shall continue to
participate in the Plan in the same manner as if such termination had not
occurred.

            (2)    If any Former Participant shall be reemployed by the Employer
before five consecutive One-Year Breaks in Service, his forfeited Aggregate
Account shall be reinstated only if he repays the full amount distributed to
him, other than his voluntary contributions, prior to the fifth anniversary of
his date of reemployment. In the event the Former Participant does repay the
full amount distributed to him, the undistributed portion of the Participant's
Aggregate Account must be restored in full, unadjusted by any gains or losses
occurring subsequent to the Anniversary

39

--------------------------------------------------------------------------------




Date or other Valuation Date preceding his termination. See Section 3.4(f)
regarding the reinstatement of Aggregate Accounts.

            (3)    If any Former Participant is reemployed after a One-Year
Break in Service has occurred, Years of Service shall include Years of Service
prior to his One-Year Break in Service subject to the following rules:

          (i)  If any non-Vested, Former Participant (i.e., had less than 7
Years of Service at his termination of service) has a One-Year Break in Service
(but less than 5 consecutive One-Year Breaks in Service) he shall immediately be
eligible to participate in the Plan. Except as provided below, Years of Service
before and after his One-Year Break in Service shall be recognized for vesting
purposes with respect to his Aggregate Account balance attributable to both
pre-break and post-break service.

        (ii)  After the greater of (A) five consecutive One-Year Breaks in
Service, or (B) a number of One-Year Breaks in Service equal to the Former
Participants' pre-break Years of Service, a Participant's Vested Aggregate
Account attributable to post-break Years of Service shall not be increased as a
result of pre-break Years of Service pursuant to Code § 411(a)(6)(D)(I);

        (iii)  After five consecutive One-Year Breaks in Service, a Former
Participant's Vested Aggregate Account balance attributable to pre-break service
shall not be increased as a result of post-break service;

        (iv)  If a non-Vested, Former Participant incurs five consecutive
One-Year Breaks in Service, he must again satisfy the requirements of Sections
2.1 and 2.2 in order to become eligible for and enter the Plan; and

        (v)  If a Former Participant completes a Year of Service (a One-Year
Break in Service previously occurred, but employment had not terminated), he
shall participate in the Plan retroactively from the first day of the Plan Year
during which he completes one Year of Service.

        6.5  DETERMINATION OF BENEFITS AT AGE 591/2

        (a)  As of, or after, the date a Participant attains age 591/2, such
Participant may request a distribution of all, or any portion, of the Vested
portion of his Participant's Deferral Account, Participant's Matching Account,
Participant's Profit Sharing Account, and Participant's Rollover Account, even
if the Participant continues as an Employee of the Employer. Such Participant
shall continue to participate in the Plan provided the Participant continues to
meet the eligibility requirements of Article II.

        (b)  Upon a request for a distribution in accordance with the preceding
paragraph, or as soon as practicable thereafter, the Administrator shall direct
the Trustee to distribute, or begin the distribution of, all amounts credited to
such Participant's Deferral Account, Participant's Matching Account,
Participant's Profit Sharing Account and Participant's Rollover Account, in
accordance with Section 6.6.

        6.6  DISTRIBUTION OF BENEFITS

        (a)  With respect to the Participant's ESOP Account (which includes his
Company Stock Account, ESOP Investment Account and Qualified Directed Investment
Account, in the event a Participant is entitled to a lifetime distribution in
accordance with Sections 6.1, 6.3, 6.4 or 6.5, the Administrator, pursuant to
the election of the Participant, shall direct the Trustee to distribute to

40

--------------------------------------------------------------------------------

the Participant or Former Participant, the Vested portion of his Participant's
ESOP Account, in one of the following methods selected by the Participant or
Former Participant:

        (1)  One lump sum payment in cash or in kind (as determined by the
Administrator, but subject to Section 6.8);

        (2)  Systematic installment payments in cash or in kind (as determined
by the Administrator, but subject to Section 6.8) over a period certain (not to
exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and his Beneficiary). Furthermore, the Participant shall have
the right to modify, from time to time, the amount and frequency of the
installments and the period over which such installments will be made (including
a total acceleration to a lump sum distribution of the remainder of his
accounts) in accordance with procedures established by the Administrator.

        A participant may make separate payment elections under this paragraph
with respect to his Company Stock Account, ESOP Investment Account and Qualified
Directed Investment Account.

        Notwithstanding the foregoing provisions of this Section 6.6(a) and the
fifth Plan Year delay provision of Section 6.4(b) above, with respect to
distributions to Former Participants who have terminated employment and have
requested a distribution pursuant to Section 6.4 above, if the fair market value
of the Vested portion such Participant's ESOP Account (and only his
Participant's ESOP Account) is less than $50,000 as of the effective date of
such Participant's termination of employment with the Employer, distribution of
the Vested portion of such Participant's ESOP Account, including the Company
Stock Account, ESOP Investment Account and Qualified Directed Investment
Account, made pursuant to Section 6.4, may be made in cash or in kind (as
determined by the Administrator, but subject to Section 6.8) in a single lump
sum, at any time after the Participant's termination of employment. In all other
cases to which Section 6.4(b) applies, the fifth Plan Year delay provision of
Section 6.4(b) shall apply. Such Participant (with a Participant's ESOP Account
less than $50,000) shall not be subject to the five Plan Year deferral period of
Section 6.4(b) of this Plan.

        (b)  With respect to the Participant's Deferral Account, Participant's
Matching Account, Participant's Profit Sharing Account and Participant's
Rollover Account, in the event a Participant is entitled to a lifetime
distribution in accordance with Sections 6.1, 6.3, 6.4 or 6.5, the
Administrator, pursuant to the election of the Participant, shall direct the
Trustee to distribute to the Participant or Former Participant, the Vested
portion of his Participant's Deferral Account, Participant's Matching Account,
Participant's Profit Sharing Account, and/or Participant's Rollover Account, in
one of the following methods selected by the Participant or Terminated
Participant:

        (1)  One lump sum payment in cash or in kind;

        (2)  Systematic installment payments over a period certain (not to
exceed the life expectancy of the Participant or the joint life expectancy of
the Participant and his Beneficiary). Furthermore, the Participant shall have
the right to modify, from time to time, the amount and frequency of the
installments and the period over which such installments will be made (including
a total acceleration to a lump sum distribution of the remainder of his
accounts) in accordance with procedures established by the Administrator.

        (c)  Notwithstanding this Section 6.6, cash dividends on shares of
Company Stock allocable to the Participants' Company Stock Accounts may be paid
pursuant to Section 3.4(d) to the Participants or Beneficiaries within 90 days
after the close of the Plan Year in which the dividend is paid.

        (d)  Any part of a Participant's Aggregate Account which is retained in
the Plan after the Anniversary Date on which his participation in the Plan
terminates will continue to be treated as a

41

--------------------------------------------------------------------------------




Participant's Aggregate Account. However, such account shall not be credited
with any further Employer contributions or Forfeitures.

        (e)  The Participant's Aggregate Account may not be paid without his
written consent if the value exceeds, or has ever exceeded, $5,000 at the time
of any prior distribution. If the value of the Participant's Aggregate Account
does not exceed $5,000, and has never exceeded $5,000, at the time of any prior
distribution, the Administrator may immediately distribute such Aggregate
Account (in a single lump sum) without such Participant's consent. No
distribution may be made under this Section 6.6 unless the Administrator first
complies with the tax and distribution reporting and disclosure provisions of
the Code and Regulations. For purposes of the $5,000 involuntary cash out
provisions of this Subsection, with respect to distributions made after
December 31, 2001, for purposes of determining if the Vested portion of the
Participant's or Former Participant's Aggregate Account exceeds $5,000, amounts
distributed from the Participant's or Former Participant's Rollover Account
shall be excluded.

        (f)    Notwithstanding any provision in the Plan to the contrary, the
distribution of a Participant's Aggregate Account shall be made in accordance
with the following requirements and shall otherwise comply with Code § 401(a)(9)
and the Regulations thereunder (including Regulation § 1.401(a)(9)-(2)), the
provisions of which are incorporated herein by reference:

        (1)  A Participant's Aggregate Account shall be distributed to him not
later than the Participant's "required beginning date." Alternatively,
distributions to a Participant must begin no later than the Participant's
"required beginning date," and must be made over the life of the Participant (or
the joint lives of the Participant and the Participant's designated Beneficiary)
or a period certain measured by the life expectancy of the Participant (or the
joint life expectancies of the Participant and his designated Beneficiary) in
accordance with Regulations. For Plan Years beginning prior to December 31,
1996, a Participant's "required beginning date" means April 1 of the calendar
year following the calendar year in which the Participant attains age 701/2. For
Plan Years beginning after December 31, 1996, a Participant's "required
beginning date" means April 1 of the calendar year following the later of
(i) the calendar year in which the Participant attains age 701/2, or (ii) the
calendar year in which the Participant retires. However, part (ii) of the
preceding sentence shall not apply to any Participant that is a "five percent
owner" (as defined in Code § 416) for the Plan Year ending in the calendar year
in which such Participant attains age 701/2.

        (2)  Distributions to a Participant and his Beneficiaries shall only be
made in accordance with the incidental death benefit requirements of Code §
401(a)(9)(G) and the Regulations thereunder.

        (3)  January, 2001 Proposed Regulations. With respect to distributions
under the Plan made for calendar years on or after January 1, 2000, the Plan
will apply the minimum distribution requirements of Code § 401(a)(9) in
accordance with Regulations under Code § 401(a)(9) that were proposed in
January, 2001, notwithstanding any provision of the Plan to the contrary. This
subsection shall continue in effect until the end of the last calendar year
beginning before the effective date of final Regulations under Code § 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.

        (g)  All annuity contracts under this Plan shall be non-transferable
when distributed. Furthermore, the terms of any annuity contract purchased and
distributed to a Participant or spouse shall comply with all of the requirements
of the Plan.

        (h)  If a distribution is one to which Code §§ 401(a)(11) and 417 do not
apply, such distribution may commence less than thirty (30) days after the
notice required under Regulation § 1.411(a)-11(c) is given, provided that:
(1) the Administrator clearly informs the Participant that the

42

--------------------------------------------------------------------------------




Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect a distribution
and, if applicable, a particular distribution option, and (2) the Participant,
after receiving the notice, affirmatively elects a distribution.

        (i)    In no event shall a distribution required by this Article VI be
distributed later than 180 days after the Anniversary Date for the Plan Year in
which such distribution is to be made. However, unless otherwise elected in
writing by the Former Participant (such election may not result in a death
benefit that is more than incidental), a distribution shall begin not later than
the 60th day after the close of the Plan Year in which the latest of the
following events occurs.

          (i)  The date on which the Participant attains his Normal Retirement
Age;

        (ii)  The 10th anniversary of the year in which the Participant
commenced participation in the Plan; or

        (iii)  The date the Participant terminates his service with the
Employer.

        6.7  DISTRIBUTION OF BENEFITS UPON DEATH

        (a)  (i) Participant's Aggregate Account. Unless otherwise elected as
provided in Section 6.2(d), a Participant who dies before the distribution of
his Participant's Aggregate Account has commenced pursuant to Section 6.6 above,
and who has a surviving spouse, shall have the value of his Participant's
Aggregate Account paid to his surviving spouse, while the Participant's
Aggregate Account of an unmarried Participant shall be paid to his Beneficiary.

        (ii)  A married Participant, with the written consent of his spouse, may
elect to name a Beneficiary other than his surviving spouse. In order to make
such election, the procedures of Code § 417, and the Regulations thereunder,
shall be applied, which generally shall require that:

        (A)  The Plan Administrator shall provide the Participant and his spouse
a written explanation of the spouse's rights hereunder.

        (B)  Such explanation shall be given during the "applicable period" as
defined in Code § 417(a)(3)(B)(ii), and the Regulations thereunder.

        (C)  Such election may be made only after the first day of the Plan Year
in which the Participant attains age 35, except that in the case of a Terminated
Participant, such election may be made any time after the Terminated
Participant's separation from service with the Employer.

43

--------------------------------------------------------------------------------





        (D)  The spouse's consent to such election is in writing and witnessed
by a notary public, designates a Beneficiary or form of benefit which may not be
changed (but may be revoked) without spousal consent (unless the prior spousal
consent expressly permitted future designations or elections by the Participant
without spousal consent), and the spousal consent acknowledges the effect of
such election.

        (b)  In the event a Participant has commenced distribution of his
Aggregate Account prior to death, distribution of the Participant's Aggregate
Account shall continue in the form or forms, and at least as rapidly, as prior
to the Participant's death.

        (c)  Except as provided in paragraph (b) above, in the event a
Beneficiary is entitled to a death benefit in accordance with Section 6.2, the
Administrator, pursuant to the election of the Beneficiary, shall direct the
Trustee to distribute to the Beneficiary, the deceased Participant's Aggregate
Account, in one of the methods of distribution specified in Section 6.6 above
(giving effect to the separate forms of distribution for the "ESOP Account" and
"Other Accounts").

        (d)  The deceased Participant's Aggregate Account may not be paid
without the Beneficiary's consent if the value of such Aggregate Account
exceeds, or has ever exceeded, $5,000 at the time of any prior distribution. If
the value of the Participant's Aggregate Account does not exceed $5,000 and has
never exceeded $5,000 at the time of any prior distribution, the Administrator
may immediately distribute such Aggregate Account (in a single lump sum) without
such Beneficiary's consent. No such distribution may be made under this Section
unless the Administrator first complies with the tax and distribution reporting
and disclosure provisions of the Code and Regulations. For purposes of the
$5,000 involuntary cash-out provisions of this Subsection, with respect to
distributions made after December 31, 2001, for purposes of determining if the
Vested portion of the Participant's or Former Participant's Aggregate Account
exceeds $5,000, amounts distributed from the Participant's or Former
Participant's Rollover Account shall be excluded.

        (e)  January, 2001 Proposed Regulations. With respect to distributions
under the Plan made for calendar years on or after January 1, 2000, the Plan
will apply the minimum distribution requirements of Code § 401(a)(9) in
accordance with Regulations under Code § 401(a)(9) that were proposed in
January, 2001, notwithstanding any provision of the Plan to the contrary. This
subsection shall continue in effect until the end of the last calendar year
beginning before the effective date of final Regulations under Code § 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.

        6.8  HOW ESOP BENEFITS WILL BE DISTRIBUTED

        (a)  Distribution of a Participant's ESOP Account may be made in cash or
Company Stock or both (as determined by the Administrator), provided, however,
that if a Participant or Beneficiary so demands, such benefit (other than
Company Stock sold and reinvested pursuant to Section 3.12) shall be distributed
only in the form of Company Stock. Prior to making a distribution of benefits,
the Administrator shall advise the Participant or his Beneficiary, in writing,
of the right to demand that benefits be distributed solely in Company Stock.

        (b)  If a Participant or Beneficiary demands that benefits be
distributed solely in Company Stock, distribution of a Participant's ESOP
Account will be made entirely in whole shares or other units of Company Stock.
Any balance in a Participant's ESOP Investment Account will be applied to
acquire for distribution the maximum number of whole shares or other units of
Company Stock at the then fair market value. Any fractional unit value
unexpended will be distributed in cash. If Company Stock is not available for
purchase by the Trustee, then the Trustee shall hold such balance until Company
Stock is acquired and then make such distribution, subject to this Article VI.

44

--------------------------------------------------------------------------------




        (c)  The Trustee will make distributions from the Trust only on
instructions from the Administrator.

        6.9  IN SERVICE DISTRIBUTION

        (a)  At such time as a Participant (but not a Former Participant or
Terminated Participant) is credited with five (5) Years of Service, such
Participant thereafter may request once each Plan Year a distribution not to
exceed ten percent (10%) of such Participant's Company Stock Account, determined
as of the Anniversary Date or Valuation Date immediately preceding such request.
For those Participants (but not Former Participants or Terminated Participants)
who have not been credited with five (5) Years of Service, such Participant may
request once each Plan Year a distribution not to exceed five percent (5%) of
the Vested portion of the Participant's Company Stock Account, determined as of
the Anniversary Date or Valuation Date immediately preceding such request,
provided that the distributed shares of Company Stock have been allocated to the
Participant's Company Stock Account at least two (2) years as of the date of
such distribution. Such Participant shall continue to participate in the Plan
provided the Participant continues to meet the eligibility requirements of
Article II.

        (b)  In service distributions pursuant to this Section shall be made in
one lump payment, in cash or in kind (as determined by the Administrator), but
the provisions of Sections 6.8 and 6.18 shall apply to in service distributions
permitted by this Section 6.9.

        (c)  Requests for in service distributions under this Section 6.9 shall
be made by the Participant to the Administrator on a form to be supplied by the
Administrator. The Administrator is authorized to, and shall, promulgate
procedures from time to time which govern in service distributions, including
the times of the Plan Year during which in service distributions may be
requested.

        (d)  This Section 6.9 shall be effective as soon as administratively
practicable after July 1, 1997.

        6.10 TIME OF SEGREGATION OR DISTRIBUTION

        Notwithstanding any other provision of this Agreement to the contrary,
whenever the Trustee is to make a distribution or to commence a series of
payments, the distribution or series of payments may be made or begun as soon
after the Participant's or Beneficiary's request as is practicable, but unless
otherwise consented to in writing by the Participant or Beneficiary, in no event
shall distribution be made or begun later than 180 days after the Anniversary
Date following such request. However, unless otherwise elected in writing by the
Former Participant (such election may not result in a death benefit that is more
than incidental), a "distribution" shall begin not later than the 60th day after
the close of the Plan Year in which the latest of the following events occurs:

        (a)  The date on which the Participant attains his Normal Retirement
Age;

        (b)  The 10th anniversary of the year in which the Participant commenced
participation in the Plan; or

        (c)  The date the Participant terminates his service with the Employer.

        6.11 DISTRIBUTION FOR MINOR BENEFICIARY

        In the event a distribution is to be made to a minor, then the
Administrator may, in his sole discretion, direct that such distribution be paid
to the legal guardian, or, if none, to a parent of such Beneficiary or a
responsible adult with whom the Beneficiary maintains his residence, or to the
custodian for such Beneficiary under the Uniform Gift to Minors Act or Gift to
Minors Act, if such is permitted by the laws of the state in which said minor
Beneficiary resides. Such payment to the legal

45

--------------------------------------------------------------------------------


guardian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, Administrator and Plan from further liability on account thereof.

        6.12 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

        In the event that all, or any portion, of the distribution payable to a
Participant or his Beneficiary hereunder shall, at the expiration of five years
after it shall become payable, remain unpaid solely by reason of the inability
of the Administrator, after sending a registered letter, return receipt
requested, to the last known address, and after further diligent effort, to
ascertain the whereabouts of such Participant or his beneficiary, the amount so
distributable shall be forfeited and shall be used to reduce the cost of the
Plan. In the event a Participant or Beneficiary is located subsequent to his
benefit being forfeited, such benefit shall be restored.

        6.13 LIMITATIONS ON BENEFITS AND DISTRIBUTIONS

        All rights and benefits, including elections, provided to a Participant
in this Plan shall be subject to the rights afforded to any "alternate payee"
under a "qualified domestic relations order" as that term is defined in Code §
414(p).

        6.14 DISTRIBUTION OF DEFERRAL ACCOUNT UPON HARDSHIP

        (a)  The Plan Administrator may direct the Trustee to distribute a
portion of a Participant's Deferral Account (not to exceed the Participant's
Deferral Account valued as of the next preceding Anniversary Date or Valuation
Date) in the event of an immediate and heavy financial need. Such hardship
distribution shall be made only within the "deemed hardship distribution
standards" published by the Internal Revenue Service in Regulations §
1.401(k)-1(d)(2)(iv).

        (b)  The determination of whether an immediate and heavy financial need
exists shall be made by the Administrator based upon all relevant facts and
circumstances. A hardship withdrawal shall be authorized only if the
distribution is to be used for one of the following purposes:

        (1)  The payment of unreimbursed medical expenses incurred by the
Participant, his spouse or his dependent (as defined in Code § 152) or the
payment of unreimbursed expenses necessary for these persons to obtain medical
care;

        (2)  Costs directly related to the purchase of a principal residence by
the Participant (excluding mortgage payments);

        (3)  The payment of tuition and related educational fees for the next
12 months of post-secondary education for the Participant, or his spouse or
dependent (as defined in Code § 152);

        (4)  The need to prevent the eviction from the Participant's principal
residence or foreclosure on the mortgage of the Participant's principal
residence.

        (c)  In order to obtain a hardship withdrawal, the Participant must
certify to the Administrator and agree that all of the following conditions are
satisfied:

        (1)  The distribution is not in excess of the amount of the
Participant's immediate and heavy financial need (which amount may include any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution);

        (2)  The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by the Employer; and

        (3)  The Participant's salary deferrals to the Plan "and all other plans
maintained by the Employer" (as that phrase is defined in Regulation §
1.401(k)-1(d)(2)(iv)(B)(4) will be

46

--------------------------------------------------------------------------------




suspended for at least 12 months, and his maximum salary deferrals for the
following taxable year shall be reduced pursuant to Section 3.2(e).

        (d)  A distribution to satisfy an immediate or heavy financial need may
only be made if the Participant does not have other resources available to
satisfy such need. For this purpose, a Participant's resources shall include
property which is owned by him, his spouse or minor children. The determination
whether a Participant has other resources with which to satisfy the financial
need will be based upon all relevant facts and circumstances. The Participant
shall certify and provide such documentation as may be necessary to show that
the amount of the distribution is not in excess of the financial need and that
the need cannot be met by one of the following alternatives:

        (1)  Through reimbursement or compensation by insurance or otherwise;

        (2)  By selling or otherwise liquidating assets in a reasonable manner,
but only if doing so would not create an immediate and heavy financial need;

        (3)  By stopping elective contributions to the Plan under Section 3.2;

        (4)  By borrowing money from a bank or other commercial lender on terms
that would be considered commercially reasonable; or

        (5)  By electing to receive any available distribution from the Plan.

        6.15 DIRECT ROLLOVERS

        Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee's election under this Article, a Distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. Nothing in
this Section 6.15 shall be construed to grant or Distribute any right to a
distribution other than those rights provided in this Article VI.

        6.16 LOANS TO PARTICIPANTS

        (a)  The Administrator shall have the authority to administer the loan
program provided under the Plan. Such authority shall include, without
limitation, the authority to (i) approve or deny loan applications,
(ii) establish limitations on the amount or terms of a loan, (iii) determine the
rate of interest and the collateral for each loan, and (iv) call a loan into
default and take all actions necessary or appropriate to preserve Plan assets in
the event of such default.

        (b)  Loans shall be available to all Participants (but not Former
Participants or Terminated Participants) of the Plan provided they are Employees
of the Employer on the date the loan is made. Any Participant may request a loan
from the Plan in writing by delivering a written request to the Administrator on
a form prescribed by the Employer. The Administrator shall then approve or deny
such loan application within 30 days of the receipt thereof.

        In the event the loan is approved, the Participant shall execute a
promissory note, security agreement, an authorization to withhold loan
repayments from the Participant's regular paycheck from the Employer, and such
other documents as shall be required by the Administrator.

        Any loan that is approved shall be treated as a segregated, directed
investment under Article III (for purposes of crediting earnings) for the
benefit of only the borrowing Participant.

47

--------------------------------------------------------------------------------


        (c)  Plan loans shall be approved if the following criteria are met by
the Participant requesting the loan:

        (1)  The sum of all the Participant's (and spouse's) monthly debt
payments (computed immediately after the Plan loan is made, and including
principal and interest payments on mortgage loans, car loans, credit cards and
other unsecured or secured debt obligations but excluding obligations paid off
with the proceeds of the Plan loan), plus the monthly amortization of the
Participant's Plan loan then being requested shall not exceed 45% of the
Participant's (and spouse's) gross monthly income (computed before any Internal
Revenue Code §§ 401(k) or 125 salary deferrals). The Participant shall certify
this to the Administrator at the time the loan is requested.

        (2)  The loan does not exceed the maximum loan limitations in
paragraph (d) below.

        (3)  The Participant does not have any other loans outstanding from the
Plan at the time the Participant applies for the loan.

        (4)  The loan is repaid in level payments of principal and interest over
a period not to exceed five years (thirty years in the event the loan is to
purchase a principal residence for the Participant), by payroll deduction from
the Participant's regular paychecks.

        (5)  The loan satisfies the provisions otherwise provided in this
section as to interest rate, collateral and documentation.

        (6)  The Participant agrees to pay (or have deducted) all fees and
documentary stamps associated with the loan, whether incurred at the time of the
loan or on an annual basis.

        (d)  The maximum dollar amount of any Plan loan to a Participant, when
added to plan loans from any other qualified plans maintained by the Employer,
shall not exceed the lesser of—

        (1)  $50,000, reduced by the excess (if any) of—

          (i)  the highest outstanding balance of loans from the Plan to the
Participant during the one year period ending on the day before the date of the
loan, over

        (ii)  the outstanding balance of loans from the Plan to the Participant
on the date of the loan; or

        (2)  One-half of the Participant's Vested Aggregate Account balance
(excluding the Participant's Company Stock Account).

        The minimum dollar amount of any Plan loan to a Participant shall be
$1,000.

        No loans shall be made from the Plan if the rate of interest determined
pursuant to paragraph (e) below would exceed the state usuary rate at the time
the loan would be made.

        (e)  Loans shall bear a reasonable rate of interest, which shall be
commensurate with interest rates charged by persons in the business of lending
money under similar circumstances. The Administrator (or its designee) shall
determine the interest rate for any loan based on the rate charged by one or
more commercial lenders for a similar loan, taking into account similar
collateral.

        (f)    All loans shall be evidenced by a promissory note executed by the
Participant in favor of the Trustee of the Plan. In addition, the loan shall be
secured by a grant by the Participant to the Trustee of a security interest in
50% of the Participant's Vested Aggregate Account balance in the Plan. Such
security interest shall be evidenced by a duly executed security agreement and,
if the Administrator requests, an executed and filed Form UCC-1 Financing
Statement. The Plan shall

48

--------------------------------------------------------------------------------




have a right to offset the amount of any loan, including interest and collection
costs, against any amount distributable to or on behalf of the Participant or
his Beneficiary.

        (g)  In the event the Participant fails to pay any principal or interest
when due, the Plan loan shall be considered in default 60 days after the date
such payment was due. Unless prohibited by the Code or Regulations, the loan
shall then be foreclosed, and the amount of the loan treated as a deemed, in
service distribution to the Participant of the entire amount of the unpaid
principal and accrued interest (plus collection costs).

        (h)  All loans shall be due and payable upon a Participant's termination
of employment with the Employer or Affiliated Employer.

        (i)    In the event a Participant defaults on the repayment of a Plan
loan as provided in paragraph (g) above or in the event a Plan loan becomes due
and payable upon a Participant's termination of employment, the Administrator
shall have the authority to determine the Participant accounts that will be
reduced and offset to satisfy such Plan loan, provided that the Administrator
makes such determination in a consistent and nondiscriminatory manner. In the
event it is necessary to reduce and offset all or any portion of the
Participant's ESOP Account to satisfy such Plan loan, then notwithstanding the
deferred distribution provisions of Section 6.4(b) that apply to the
Participant's ESOP Account, the Administrator may then treat the satisfaction of
such Plan loan as an immediate distribution of the corresponding portion of such
Participant's ESOP Account.

        (j)    In the event a Participant is married at the time a loan is made
to such Participant, the spouse of such Participant shall consent to such loan
in writing and in accordance with Code §§401(a)(11) and 417. Such consent shall
be obtained no earlier than the beginning of the ninety (90) day period that
ends on the date the loan is made.

        6.17 PUT OPTION

        (a)  If Company Stock which was not acquired with the proceeds of an
Exempt Loan is distributed to a Participant and such Company Stock is not
readily tradeable on an established securities market, a Participant shall have
the right to require the Employer to repurchase the Company Stock distributed to
such Participant under a fair valuation formula. Such Stock shall be subject to
the provisions of paragraph (c) below.

        (b)  Company Stock which is acquired with the proceeds of an Exempt Loan
and which is not publicly traded when distributed, or if it is subject to a
trading limitation when distributed, must be subject to a put option. For
purposes of this paragraph, a "trading limitation" on Company Stock is a
restriction under any federal or state securities law or any regulation
thereunder, or an agreement (not prohibited by this Plan affecting the Company
Stock which would make the Company Stock not as freely tradeable as stock not
subject to such restriction.

        (c)  The put option shall be exercisable only by a Participant or Former
Participant, by the Participant's or Former Participant's donees, or by a person
(including an estate or its distributee) to whom the Company Stock passes by
reason of a Participant's or Former Participant's death. (Under this paragraph,
Participant or Former Participant means a Participant or Former Participant and
the Beneficiaries of the Participant or Former Participant under the Plan.) The
put option must permit a Participant or Former Participant to put the Company
Stock to the Employer. Under no circumstances may the put option bind the Plan.
However, the option shall grant the Plan an option to assume the rights and
obligations of the Employer at the time that the put option is exercised. If it
is known at the time a loan is made that federal or state law will be violated
by the Employer's honoring such put option, the put option must permit the
Company Stock to be put, in a manner consistent with such law, to a third party
(e.g., an affiliate of the

49

--------------------------------------------------------------------------------




Employer or a shareholder other than the Plan) that has substantial net worth at
the time the loan is made and whose net worth is reasonably expected to remain
substantial.

        The put option shall commence as of the day following the date the
Company Stock is distributed to the Former Participant and end 60 days
thereafter and if not exercised within such 60-day period, an additional 60-day
option shall commence on the first day of the fifth month of the Plan Year next
following the date the Company Stock was distributed to the Former Participant
(or such other 60-day period as provided in Regulations). However, in the case
of Company Stock that is publicly traded without restrictions when distributed
but ceases to be so traded within the option period described herein, the
Employer must notify each holder of such Company Stock in writing on or before
the 10th day after the date the Company Stock ceases to be so traded that for
the remainder of the applicable option period the Company Stock is subject to
the put option. The number of days between the 10th day and the date on which
notice is actually given, if later than the 10th day, must be added to the
duration of the put option. The notice must inform distributees of the term of
the put options that they are to hold. The terms must satisfy the requirements
of this paragraph.

        The put option shall be exercised by the holder notifying the Employer
in writing that the put option is being exercised. The notice shall state the
name and address of the holder and the number of shares to be sold. The period
during which a put option is exercisable does not include any time when a
distributee is unable to exercise it because the party bound by the put option
is prohibited from honoring it by applicable federal or state law. The price at
which a put option must be exercisable is the value of the Company Stock
determined in accordance with Article V. Payment under the put option involving
a "total distribution" shall be paid in substantially equal annual installments
over a period certain beginning not later than thirty days after the exercise of
the put option and not extending beyond five (5) years. The length of the term
of the payout shall be determined by the Administrator. The deferral of payment
shall be evidenced by a promissory note that is adequately secured and bears a
reasonable interest rate on the unpaid amounts. The first payment under the put
option involving installment distributions must be paid not later than thirty
(30) days after the exercise of the put option. Payment under a put option must
not be restricted by the provisions of a loan or any other arrangement,
including the terms of the Employer's articles of incorporation, unless so
required by applicable state law.

        For purposes of this Section, "Total Distribution" means a distribution
to a Participant or his Beneficiary within one taxable year of the entire Vested
Participant's ESOP Account.

        (d)  An arrangement involving the Plan that creates a put option must
not provide for the issuance of put options other than as provided under this
Section. The Plan (and the Trust Fund) must not otherwise obligate itself to
acquire Company Stock from a particular holder thereof at an indefinite time
determined upon the happening of an event such as the death of the holder.

        6.18 NONTERMINABLE PROTECTIONS AND RIGHTS

        No Company Stock, other than that described in Section 6.17, acquired
with the proceeds of a loan described in Section 5.5 hereof, may be subject to a
put, call, or other option, or buy-sell or similar arrangement when held by and
when distributed from the Trust Fund, whether or not the Plan is then an ESOP.
The protections and rights shall continue to exist under the terms of this Plan
so long as any Company Stock acquired with the proceeds of a loan described in
Section 5.5 hereof is held by the Trust Fund or by any Participant, Former
Participant or other person for whose benefit such protections and rights have
been created, and neither the repayment of such loan nor the failure of the Plan
to be an ESOP, nor an amendment of the Plan shall cause a termination of said
protections and rights.

50

--------------------------------------------------------------------------------

ARTICLE VII
TOP HEAVY RULES

        7.1  DEFINITIONS

        For purposes of this Article VII, and this Agreement, the following
capitalized terms shall have the following meanings:

        (a)  "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter defined.

        Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

        An Aggregation Group shall include any terminated qualified retirement
plan of the Employer that was maintained by the Employer within the last five
year period ending on the Determination Date.

        (b)  "Determination Date" means the last day of the preceding Plan Year.

        (c)  "Five Percent Owner" means any person who owns (or is considered as
owning within the meaning of Code § 318) more than 5% of the outstanding stock
of the Employer or stock possessing more than 5% of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than 5% of the capital or profits interest in
the Employer. In determining percentage ownership hereunder, employers that
would otherwise be aggregated under Code §§ 414(b), (c), (m), or (o) shall be
treated as separate employers.

        (d)  "Key Employee" means those Employees defined in Code § 416(i) and
the Regulations thereunder. Generally, the term includes any Employee or former
Employee (and his Beneficiaries) who, at any time during the prior Plan Year or
for Plan Years beginning prior to January 1, 2002, during the current Plan Year
and any of the preceding four Plan Years, is:

        (1)  An officer of the Employer (as that term is defined within the
meaning of the Regulations under Code § 416) having Compensation for Plan Years
beginning prior to January 1, 2002, in excess of 50% of the amount in effect
under Code § 415(b)(1)(A) for the Plan Year, or for Plan Years beginning after
December 31, 2001, in excess of $130,000. For purposes of this definition, no
more than 50 Employees (or if less, the greater of three Employees or ten
percent of the Employees) shall be treated as officers, and Employees described
in Code § 414(q)(8) shall be excluded as officers. For purposes of this
definition, no more than fifty Employees (or if less, the greater of three
Employees or ten percent of the Employees) shall be treated as officers, and
Employees described in Code § 414(q)(8) shall be excluded as officers. For Plan
Years beginning after December 31, 2002, the $130,000 amount enumerated above
shall be adjusted at the same time and in the same manner as under Code §415(d),
except that the base period shall be the calendar quarter beginning July 1,
2001, and any increase under this sentence which is not a multiple of $5,000
shall be rounded to the next lower multiple of $5,000.

        (2)  For Plan Years beginning prior to January 1, 2002, one of the 10
Employees having Compensation greater than the amount in effect under Code §
415(c)(1)(A), and owning (or considered as owning within the meaning of Code §
318) both more than a one-half percent interest in the Employer or Affiliated
Employer, and one of the 10 largest interests in the Employer or Affiliated
Employer.

        (3)  A "Five Percent Owner" of the Employer.

        (4)  A "one percent owner" of the Employer having Compensation from the
Employer of more than $150,000 for the Plan Year. "One percent owner" means any
person who owns (or

51

--------------------------------------------------------------------------------




is considered as owning within the meaning of Code § 318) more than one percent
of the outstanding stock of the Employer or stock possessing more than one
percent of the total combined voting power of all the stock of the Employer. For
purposes of this definition, the rules of subsections (b), (c) and (m) of Code §
414 shall not apply in determining ownership. However, in determining whether an
individual has Compensation of more than $150,000, Compensation from each
employer required to be aggregated under Code § 414(b), (c) and (m) shall be
taken into account.

        (e)  "Non-Key Employee" means any Employee or former Employee (and his
Beneficiaries) who is not a Key Employee.

        (f)    "Permissive Aggregation Group" means an Aggregation Group,
selected by the Employer, that includes any plan not required to be included in
the Required Aggregation Group, provided the resulting group, taken as a whole,
would continue to satisfy the provisions of Code §§ 401(a)(4) and 410.

        In the case of a Permissive Aggregation Group, only a plan that is part
of the Required Aggregation Group will be considered a Top Heavy Plan if the
Permissive Aggregation Group is a Top Heavy Group. No plan in the Permissive
Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is not a Top Heavy Group.

52

--------------------------------------------------------------------------------



        (g)  "Required Aggregation Group" means an Aggregation Group which
includes a plan of the Employer in which a Key Employee is a Participant, and
each other plan of the Employer which enables any plan in which a Key Employee
participates to meet the requirements of Code §§ 401(a)(4) or 410.

        In the case of a Required Aggregation Group, each plan in the group will
be considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

        (h)  "Super Top Heavy Plan" means a plan described in Section 7.3(b)
below.

        (i)    "Top Heavy Plan" means a plan described in Section 7.3(a) below.

        (j)    "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:

        (1)  The present value of accrued benefits of Key Employees under all
defined benefit pension plans included in the group; plus

        (2)  The aggregate accounts of Key Employees under all defined
contribution plans included in the group;

exceeds 60% of a similar sum determined for all Participants.

        (k)  "Top Heavy Plan Year" means that, for a particular Plan Year, the
Plan is a Top Heavy Plan.

        7.2  TOP HEAVY PLAN REQUIREMENTS

        (a)  For any Top Heavy Plan Year, the Plan shall provide the following:

        (1)  Special vesting requirements of Code § 416(b) pursuant to
Section 7.5 below; and

        (2)  Special minimum contribution and allocation requirements of Code §
416(c) pursuant to Section 7.4 below.

        7.3  DETERMINATION OF TOP HEAVY STATUS

        (a)  This Plan shall be a Top Heavy Plan for any Plan Year in which, as
of the Determination Date, the sum of:

          (i)  the present value of accrued benefits of Key Employees, plus

        (ii)  the Participants' Aggregate Accounts (other than the Participants'
Rollover Accounts) of Key Employees under this Plan and the aggregate accounts
of Key Employees in all plans of an Aggregation Group,

exceeds 60% of the sum of:

          (i)  the present value of accrued benefits of all Key Employees and
Non-Key Employees, plus

        (ii)  the Participants' Aggregate Accounts (other than the Participants'
Rollover Accounts) of all Key Employees and Non-Key Employees under this Plan
and the aggregate accounts of all Key Employees and Non-Key Employees in all
plans of an Aggregation Group.

        If any Participant is a Non-Key Employee for any Plan Year, but such
Participant was a Key Employee for any prior Plan Year, such Participant's
present value of accrued benefit and/or Participant's Aggregate Account and
aggregate account balance in other aggregate plans shall not be taken into
account for purposes of determining whether this Plan is a Top Heavy or Super
Top

53

--------------------------------------------------------------------------------

Heavy Plan (or whether any Aggregation Group which includes this Plan is a Top
Heavy Group). In addition, if a Participant or Former Participant has not
performed any services for any Employer maintaining the Plan at any time during
the five-year period ending on the Determination Date, the present value of
accrued benefit and/or Participant's Aggregate Account or other aggregate
account balance in other aggregate plans for such Participant or Former
Participant shall not be taken into account for the purposes of determining
whether this Plan is a Top Heavy or Super Top Heavy Plan.

        The present value of accrued benefits and the Participant's Aggregate
Accounts of any Employee who does not perform services for the Employer during
the one-year period ending on the Determination Date shall not be taken into
account for purpose of this Article VII.

        (b)  This Plan shall be a Super Top Heavy Plan for any Plan Year in
which the provisions of paragraph (a) are met, substituting 90% for 60%.

        7.4  REQUIRED MINIMUM ALLOCATIONS

        (a)  Notwithstanding Section 3.4, for any Top Heavy Plan Year, the sum
of the Employer's Profit Sharing Contribution, ESOP Contributions and
Forfeitures allocated to the Participant's ESOP Account and Participant's Profit
Sharing Account, and for Plan Years beginning after December 31, 2001, Matching
Contributions allocated to the Participant's Matching Account, of each Non-Key
Employee shall be equal to 3% of such Non-Key Employee's Compensation (reduced
by contributions and Forfeitures, if any, allocated to each Non-Key Employee in
any other defined contribution plan included with this Plan in a Required
Aggregation Group). However, if (i) the sum of the Employer's Profit Sharing
Contribution, ESOP Contribution and Forfeitures allocated to the Participant's
ESOP Account and Participant's Profit Sharing Account, and for Plan Years
beginning after December 31, 2001, Matching Contributions allocated to the
Participant's Matching Account, of each Key Employee for such Top Heavy Plan
Year is less than 3% of each Key Employee's Compensation; and (ii) this Plan is
not required to be included in an Aggregation Group to enable a defined benefit
plan to meet the requirements of Code §§ 401(a)(4) or 410, then the sum of the
Employer's Profit Sharing Contribution, ESOP Contribution and Forfeitures,
allocated to the Participant's ESOP Account and Participant's Profit Sharing
Account, and for Plan Years beginning after December 31, 2001, Matching
Contributions allocated to the Participant's Matching Account, of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant's
ESOP Account, Participant's Profit Sharing Account, and Participant's Matching
Account of any Key Employee.

        Notwithstanding anything in this Section to the contrary, in determining
whether a Non-Key Employee has received the required minimum allocation,
(i) Qualified Non-Elective Contributions allocated to both Non-Key Employees and
Key Employees, (ii) Matching Contributions allocated to both Non-Key Employees
and Key Employees, and (iii) Deferred Compensation of Key Employees only, shall
be treated as a Profit Sharing Contribution, and shall be taken into account in
determining the minimum allocation required by this Section. However, for Plan
Years beginning prior to January 1, 2002, if a Matching Contribution allocated
to a Non-Key Employee is taken into account under this Section 4.4(f) in
determining the minimum allocation required by Code § 416, such Matching
Contribution shall be disregarded for purposes of Sections 4.7 and 4.8.

        (b)  Notwithstanding any provision of this Plan to the contrary, a
Non-Key Employee who has not separated from service with the Employer as of the
last day of the Plan Year shall receive the required minimum allocation provided
by Section 7.4(a) even if the Non-Key Employee, for such Plan Year, (i) has not
been credited with 1,000 Hours of Service, (ii) earned Compensation below a
stated amount, or (iii) has failed to make any mandatory or elective
contributions.

54

--------------------------------------------------------------------------------




        (c)  For purposes of determining the "largest percentage allocated to
the Participant's ESOP Account and Participant's Profit Sharing Account," of a
Key Employee, the total amount of a Key Employee's Compensation which has been
deferred into the Plan pursuant to Section 3.2 shall be included as an amount
allocated to such Key Employee's Profit Sharing Account for that Plan Year.

        7.5  TOP HEAVY VESTING SCHEDULE

        Notwithstanding the vesting schedule in Section 6.4(e), for any Top
Heavy Plan Year, the Vested portion of any Participant's ESOP Account,
Participant's Matching Account and Participant's Profit Sharing Account shall be
a percentage of the total amount credited to such accounts determined on the
basis of the Participant's number of Years of Service according to the following
schedule:

Vesting Schedule

--------------------------------------------------------------------------------

  Years of Service

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Less than 1   0 % 1   15 % 2   30 % 3   45 % 4   60 % 5   80 % 6 or more   100
%

ARTICLE VIII
ADMINISTRATION

        8.1  POWERS AND RESPONSIBILITIES OF THE EMPLOYER

        (a)  The Employer shall be empowered to appoint and remove the Trustee,
Administrator and Investment Advisory Committee from time to time as it deems
necessary for the proper administration of the Plan and to assure that the Plan
is being operated for the exclusive benefit of the Participants, Former
Participants and their Beneficiaries in accordance with the terms of this Plan,
the Code, and the Act.

        (b)  The Employer shall establish a "funding policy and method" (i.e.,
it shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need) or shall appoint a qualified person
to do so. However, the Employer or its delegate shall communicate such needs and
goals to the Trustee, who shall coordinate such Plan needs with its investment
policy. The communication of such "funding policy and method" shall not
constitute a directive to the Trustee as to investment of the Trust Funds. Such
"funding policy and method" shall be consistent with the objectives of this Plan
and with the requirements of Title I of the Act.

        (c)  The Employer may, in its discretion, appoint an Investment Advisory
Committee that shall have the authority to designate, monitor and change the
investment options made available to Participants, Former Participant's and
Beneficiaries pursuant to Section 3.13. Furthermore, the Employer may, in its
discretion, appoint an Investment Manager to manage all or a designated portion
of the assets of the Plan. In such event, the Trustee shall follow the directive
of the Investment Manager in investing the assets of the Plan, provided that
such direction is made in accordance with the terms and objectives of this Plan
and are not contrary to the Act.

        8.2  ASSIGNMENT AND DESIGNATION OF ADMINISTRATIVE AUTHORITY

        The Employer may appoint one or more Administrators and one or more
members of an Investment Advisory Committee. Any person, including but not
limited to, the Employees of the

55

--------------------------------------------------------------------------------


Employer, shall be eligible to serve as an Administrator or on a committee
designated as the Administrator, or on the Investment Advisory Committee.

        Any Administrator, member of any administrative committee, or member of
an Investment Advisory Committee may resign by delivering his written
resignation to the Employer, or be removed by the Employer by delivery of
written notice of removal, to take effect at a date specified therein, or upon
delivery to the individual if no date is specified. The Employer, upon the
resignation or removal of an Administrator or committee member, shall promptly
designate in writing a successor to this position.

        If the Employer does not appoint an Administrator or Investment Advisory
Committee, or if the committee is without members, the Employer shall function
as the Administrator.

        8.3  ALLOCATION AND DELEGATION OF RESPONSIBILITIES

        In the event a committee is appointed by the Employer to serve as
Administrator or Investment Advisory Committee, the members of the committee may
allocate the responsibilities of the Administrator or Investment Advisory
Committee among themselves, in which event the members of the committee shall
notify the Employer and the Trustee in writing of such action and specify the
responsibilities of each member. The Trustee thereafter shall accept and rely
upon any instruction by the appropriate Administrator or committee member until
such time as the Employer, Administrators or committee file with the Trustee a
written revocation of such designation.

        8.4  POWERS, DUTIES AND RESPONSIBILITIES

        The primary responsibility of the Administrator is to administer the
Plan for the exclusive benefit of the Participants and their Beneficiaries,
subject to the specific terms of the Plan, the Act and the Code. The
Administrator shall administer the Plan in accordance with its terms and shall
have the discretionary power to determine all questions arising in connection
with the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator, in its discretion, may establish procedures, correct
any defect, supply any information, or reconcile any inconsistency in such
manner and to such extent as shall be deemed necessary or advisable to carry out
the purpose of this Plan; provided, however, that any procedure, discretionary
act, discretionary interpretation or construction shall be done in a
non-discriminatory manner based upon uniform principles consistently applied and
shall be consistent with the intent that the Plan shall continue to be deemed a
qualified plan under the terms of Code § 401(a), and shall comply with the terms
of the Act and all regulations issued pursuant thereto. The Administrator shall
have all powers necessary or appropriate to accomplish his duties under this
Plan.

        The Administrator shall be charged with the duties of the general
administration of the Plan, including, but not limited to, the following:

        (a)  To determine, in its discretion, all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder, based
upon information furnished by the Employer;

        (b)  To compute, certify, and direct the Trustee with respect to the
amount and kind of benefits to which any Participant shall be entitled
hereunder;

        (c)  To authorize and direct the Trustee with respect to all
non-discretionary or otherwise directed disbursements from the Trust;

        (d)  To maintain all necessary records for the administration of the
Plan;

        (e)  To interpret or construe, in its discretion, the provisions of the
Plan and to make and publish such rules for regulation of the Plan as are
consistent with the terms hereof;

56

--------------------------------------------------------------------------------




        (f)    To determine the size and type of any contract on insurance to be
purchased from any insurer, and to designate the insurer from which such
contract of insurance shall be purchased;

        (g)  To compute and certify to the Employer and to the Trustee from time
to time the sums of money necessary or desirable to be contributed to the Trust
Fund;

        (h)  To consult with the Employer and the Trustee regarding the short
and long-term liquidity needs of the Plan in order for the Trustee to exercise
any investment discretion in a manner designed to accomplish specific
objectives;

        (i)    To assist any Participant regarding his rights, benefits, or
elections available under the Plan; and

        (j)    To prepare and implement a procedure to notify Eligible Employees
that they may elect to have a portion of their Compensation deferred or paid to
them in cash.

        8.5  RECORDS AND REPORTS

        The Administrator shall keep a record of all actions taken and shall
keep all other books of account, records, and other data that may be necessary
for proper administration of the Plan, and shall be responsible for supplying
all information and reports to the Internal Revenue Service, Department of
Labor, Participants, Beneficiaries and others as required by law.

        8.6  ANNUAL REPORT

        The Administrator may, as soon as possible after each Anniversary Date,
but in any event no later than 210 days thereafter, furnish each Participant
with a written statement showing:

        (a)  The balance of his Aggregate Account as of the preceding
Anniversary Date.

        (b)  The amount of Employer contributions and Forfeitures allocated to
his Participant's Aggregate Account for the Plan Year.

        (c)  The adjustment to his Participant's Aggregate Account to reflect
his share of the income and expenses, gains or losses of the Trust Fund for the
Plan Year.

        8.7  APPOINTMENT OF ADVISERS

        The Administrator, or the Trustee with the consent of the Administrator,
may appoint counsel, specialists, advisers, and other persons as the
Administrator or the Trustee deems necessary or desirable in connection with the
administration of this Plan.

        8.8  INFORMATION FROM EMPLOYER

        To enable the Administrator to perform his functions, the Employer shall
supply full and timely information to the Administrator on all matters relating
to the Compensation of all Participants, their Hours of Service, their Years of
Service, their retirement, death, disability, or termination of employment, and
such other pertinent facts as the Administrator may require; and the
Administrator shall advise the Trustee of such of the foregoing facts as may be
pertinent to the Trustee's duties under the Plan. The Administrator may rely
upon such information as is supplied by the Employer and shall have no duty or
responsibility to verify such information.

        8.9  PAYMENT OF EXPENSES

        All expenses of administration shall be paid out of the Trust Fund
unless paid by the Employer. Such expenses shall include any expenses incident
to the functioning of the Administrator, including, but not limited to, fees of
accountants, counsel, and other specialists and their agents, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund. However, the Employer may reimburse the Trust Fund for any
administration expense incurred.

57

--------------------------------------------------------------------------------


However, the Employer may, in its discretion, and on a uniform nondiscriminatory
basis, reimburse the Trust Fund only for the portion of such Expenses allocable
to Participants, and direct the Trustee that the portion of expenses allocable
to Former Participant's be paid by the Trust Fund and debited to such Former
Participant's Aggregate Account. Any administration expense paid to the Trust
Fund as a reimbursement shall not be considered an Employer contribution.

        8.10 MAJORITY ACTIONS

        Except where there has been an allocation and delegation of
administrative authority pursuant to Section 7.3, if there shall be more than
one Administrator, or if the Administrator is a committee, the Administrators or
committee members, as the case may be, shall act by a majority of their number,
but may authorize one or more of them to sign all papers on their behalf.

        8.11 CLAIMS PROCEDURE

        Claims for benefits under the Plan may be filed with the Administrator
on forms supplied by the Employer. Written notice of the disposition of a claim
shall be furnished to the claimant within 90 days after the application is
filed. In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan's claims review procedure.

58

--------------------------------------------------------------------------------

        8.12 CLAIMS REVIEW PROCEDURE

        Any Employee, former Employee, or Beneficiary of either, who has been
denied a benefit or has been determined to be ineligible to participate in the
Plan or remain a Participant in the Plan, by a decision of the Administrator
pursuant to Section 8.11, shall be entitled to request the Administrator to give
further consideration to his claim by filing with the Administrator (on a form
which may be obtained from the Administrator) a request for a hearing. Such
request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Administrator no
later than 60 days after receipt of the written notification provided for in
Section 8.11. The Administrator shall then conduct a hearing within the next
60 days, at which the claimant may be represented by an attorney or any other
representative of his choosing and at which the claimant shall have an
opportunity to present written and oral evidence and arguments in support of his
claim. At the hearing (or prior thereto, upon 5 business days written notice to
the Administrator) the claimant or his representative shall have an opportunity
to review all documents in the possession of the Administrator which are
pertinent to the claim at issue and its disallowance. Either the claimant or the
Administrator may cause a court reporter to attend the hearing and record the
proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
such court reporter and such transcripts shall be borne by the party causing the
court reporter to attend the hearing. A final decision as to the allowance of
the claim shall be made by the Administrator within 60 days of receipt of the
appeal (unless there has been an extension of 60 days due to special
circumstances, provided the delay and the special circumstances occasioning it
are communicated in writing to the claimant within the 60-day period). The final
decision shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based.

ARTICLE IX
AMENDMENT, TERMINATION, AND MERGERS

        9.1  AMENDMENT

        The Employer shall have the right at any time to amend this Agreement.
However, no such amendment shall authorize or permit any part of the Trust Fund
(other than such part as is required to pay taxes and administration expenses)
to be used for or diverted to purposes other than for the exclusive benefit of
the Participants or their Beneficiaries or estates; no such amendment shall
cause any reduction in the amount credited to the account of any Participant or
cause or permit any portion of the Trust Fund to revert to or become the
property of the Employer; and no such amendment which affects the rights, duties
or responsibilities of the Trustee and Administrator may be without the
Trustee's and Administrator's written consent. Any such amendment shall become
effective as provided therein upon its execution.

        For the purposes of this Section, a Plan amendment which has the effect
of eliminating or reducing an early retirement benefit or eliminating an
optional form of benefit (as provided in Regulations) shall be treated as
reducing the amount credited to the account of a Participant.

        9.2  TERMINATION

        The Employer shall have the right at any time to terminate the Plan (and
the other Employers and Affiliated Employers shall have the right to terminate
their participation in the Plan) by delivering to the Trustee and Administrator
written notice of such termination. The Plan shall also terminate upon complete
discontinuance of contributions (both elective or non-elective) by the Employer.
Upon any termination (full or partial), all amounts credited to any affected
Participants' Aggregate Account shall become 100% Vested and shall not
thereafter be subject to Forfeiture and all unallocated amounts shall be
allocated to the Aggregate Accounts of all Participants in accordance with the
provisions

59

--------------------------------------------------------------------------------


hereof. Upon such termination of the Plan or complete discontinuance of
contributions, the Employer, by written notice to the Trustee and Administrator,
may direct either:

        (a)  Complete distribution of the assets in the Trust Fund to the
Participants in cash or in kind, in the form provided in Section 6.6 as soon as
the Administrator deems it to be in the best interests of the Participants, but
in no event later than two years after such termination; or

        (b)  Continuation of the Trust created by this Agreement and the
distribution of benefits pursuant to Article VI at such time and in such manner
as though the Plan had not been terminated.

        9.3  MERGER OR CONSOLIDATION

        This Plan and Trust may be merged or consolidated with, or its assets
and/or liabilities may be transferred to any other plan and trust only if the
benefits which would be received by a Participant of this Plan, in the event of
a termination of the Plan immediately after such transfer, merger or
consolidation are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation.

ARTICLE X
MISCELLANEOUS

        10.1 PARTICIPANT'S RIGHTS

        This Plan shall not be deemed to constitute a contract between the
Employer and any Participant or to be a consideration or an inducement for the
employment of any Participant or Employee. Nothing contained in this Plan shall
be deemed to give any Participant or Employee the right to be retained in the
service of the Employer or to interfere with the right of the Employer to
discharge any Participant or Employee at any time regardless of the effect which
such discharge shall have upon him as a Participant of this Plan.

        10.2 ALIENATION

        (a)  Subject to the exceptions provided below, no benefit which shall be
payable out of the Trust Fund to any person (including a Participant or his
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void, and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.

        (b)  This provision shall not apply to the extent a Participant, Former
Participant or Beneficiary is indebted to the Plan, for any reason, under any
provision of this Agreement. At the time a distribution is to be made to or for
a Participant's, Former Participant's or Beneficiary's benefit, such proportion
of the amount distributed as shall equal such indebtedness shall be paid or
offset by the Trustee to the Trustee or the Administrator, at the direction of
the Administrator, to apply against, offset or discharge such indebtedness.
However, prior to making a payment, the Participant, Former Participant or
Beneficiary must be given written notice by the Administrator that such
indebtedness is to be paid in whole or part from his Participant's Aggregate
Account. If the Participant, Former Participant or Beneficiary does not agree
that the indebtedness is a valid claim against his Vested Participant's
Aggregate Account, he shall be entitled to a review of the validity of the claim
in accordance with procedures provided in Sections 8.11 and 8.12.

        (c)  This provision shall not apply to a "qualified domestic relations
order" defined in Code § 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator

60

--------------------------------------------------------------------------------




under the provisions of the Retirement Equity Act of 1984. The Administrator
shall establish a written procedure to determine the qualified status of
domestic relations orders and to administer distributions under such qualified
orders. Further, to the extent provided under a "qualified domestic relations
order", a former spouse of a Participant shall be treated as the spouse or
surviving spouse for all purposes under this Plan.

        10.3 CONSTRUCTION OF AGREEMENT

        This Plan and Trust shall be construed and enforced according to the
Act, the Code and the laws of the State of Florida, to the extent not preempted
by the Act or the Code. Any such claim shall be brought exclusively in the
Federal District Court for the Middle District of Florida, Orlando Division.

        10.4 GENDER AND NUMBER

        Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.

        10.5 LEGAL ACTION

        In the event any claim, suit, or proceeding is brought regarding the
Plan established hereunder to which the Trustee or the Administrator may be a
party, and such claim, suit, or proceeding is resolved in favor of that Trustee
or Administrator, they shall be entitled to be reimbursed from the Trust Fund
for any and all costs, attorney's fees, and other expenses pertaining thereto
incurred by them for which they shall have become liable.

        10.6 PROHIBITION AGAINST DIVERSION OF FUNDS OR FORFEITURE FOR CAUSE

        (a)  Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan, by termination thereof, by
power of revocation or amendment, by the happening of any contingency, by
collateral arrangement or by any other means, for any part of the corpus or
income of any Trust Fund maintained pursuant to the Plan, or any funds
contributed thereto, to be used for, or diverted to, purposes other than the
exclusive benefit of Participants, Former Participants, or their Beneficiaries.

        (b)  No portion of a participant's Vested Participant's Aggregate
Account shall be forfeited for cause. However, see Section 3.1 for permitted
reversions of all or a portion of the Trust Fund to the Employer.

        10.7 BONDING

        Every Fiduciary, except a bank or an insurance company, unless exempted
by the Act and regulations thereunder, shall be bonded in an amount not less
than 10% of the amount of the funds such Fiduciary handles; provided, however,
that the minimum bond shall be $1,000 and the maximum bond $500,000. The amount
of funds handled shall be determined at the beginning of each Plan Year by the
amount of funds handled by such person, group or class to be covered and their
predecessors, if any, during the preceding Plan Year, or if there is no
preceding Plan Year, then by the amount of the funds to be handled during the
then current Plan Year. The bond shall provide protection to the Plan against
any loss by reason of acts of fraud or dishonesty by the Fiduciary alone or in
connivance with others. The surety shall be a corporate surety company (as such
term is used in § 412(a)(2) of the Act), and the bond shall be in a form
approved by the Secretary of Labor. Notwithstanding anything in this Agreement
to the contrary, the cost of such bonds shall be an expense of and may, at the
election of the Administrator, be paid from the Trust Fund or by the Employer.

61

--------------------------------------------------------------------------------


        10.8 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE

        Neither the Employer nor the Trustee, nor their successors, shall be
responsible for the validity of any contract of insurance issued hereunder or
for the failure on the part of the insurer to make payments provided by any such
contract of insurance, or for the action of any person which may delay payment
or render a contract of insurance null and void or unenforceable in whole or in
part.

        10.9 RECEIPT AND RELEASE FOR PAYMENTS

        Any payment to any Participant, Former Participant, his legal
representative, Beneficiary, or to any guardian, parent or committee appointed
for such Participant, Former Participant or Beneficiary in accordance with the
provisions of this Agreement, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Trustee, Administrator and the
Employer, any of whom may require such Participant, Former Participant,
Beneficiary, legal representative, guardian, parent or committee, as a condition
precedent to such payment, to execute a receipt and release thereof in such form
as shall be determined by the Trustee, Administrator or Employer.

        10.10 ACTION BY THE EMPLOYER

        Whenever the Employer, under the terms of this Agreement, is permitted
or required to do or perform any act or matter or thing, it shall be done and
performed by a person duly authorized by its legally constituted authority.

        10.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

        The "named Fiduciaries" of this Plan are (a) the Employer, (b) the
Administrator, (c) the Trustee, and (d) any Investment Manager appointed
hereunder. The named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under this
Agreement. In general, the Employer shall have the sole responsibility for
making the contributions provided for under Section 3.1; the sole authority to
appoint and remove the Trustee, the Administrator, and any Investment Manager
which may be provided for under this Agreement; to formulate the Plan's "funding
policy and method"; and to amend or terminate, in whole or in part, this
Agreement. The Administrator shall have the sole responsibility for the
administration of this Agreement, which responsibility is specifically described
in this Agreement. The Trustee shall have the sole responsibility of management
of the assets held under the Trust, except those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in
this Agreement. Each named Fiduciary warrants that any directions given,
information furnished, or action taken by it shall be in accordance with the
provisions of this Agreement, authorizing or providing for such direction,
information or action. Furthermore, each named Fiduciary may rely upon any such
direction, information or action of another named Fiduciary as being proper
under this Agreement, and is not required under this Agreement to inquire into
the propriety of any such direction, information or action. It is intended under
this Agreement that each named Fiduciary shall be responsible for the proper
exercise of its own powers, duties, responsibilities and obligations under this
Agreement. No named Fiduciary shall guarantee the Trust Fund in any manner
against investment loss or depreciation in asset value. Any person or group may
serve in more than one Fiduciary capacity.

        10.12 HEADINGS

        The headings and subheadings of this Agreement have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

        10.13 UNIFORMITY

        All provisions of this Plan shall be interpreted and applied in a
uniform, non-discriminatory manner.

62

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, this Agreement has been executed the day and year
first above written.

    EMPLOYER:
 
 
SAWTEK INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

63

--------------------------------------------------------------------------------

APPENDIX A

        Unless otherwise modified by the Board of Directors of TriQuint
Semiconductor, Inc. ("TriQuint"), the TriQuint Profit Sharing Program (the
"TriQuint PS Program"), and the allocation of profits thereunder, shall be as
follows:

Step 1:    Effective October 1, 2001 and continuing until such time as the
TriQuint Board, in its discretion, takes action to the contrary, TriQuint shall
allocate and pay to the TriQuint PS Program for each calendar quarter an amount
equal to ten percent (10%) of TriQuint's consolidated GAAP operating income
(inclusive of accruals for profit sharing contributions and exclusive of any one
time charges to operating income), as determined by the TriQuint Chief Executive
Officer and Chief Financial Officer, whose determination shall be final and
binding on the employees of TriQuint and the Company (the "Quarterly
Contribution").

Step 2:    After the foregoing Quarterly Contribution is determined, it shall be
allocated for the benefit of the TriQuint employees and Sawtek (the "Company")
employees based upon a percentage computed using the total "Compensation"
actually paid in that calendar quarter to the employees of TriQuint and the
Company. For these purposes, the definition of "compensation" used in the
TriQuint Savings and Profit Sharing Plan (the "TriQuint Plan") and the
Sawtek Inc. Employee Stock Ownership and 401(k) Plan (the "KSOP") shall be used
("Compensation"), and only Compensation of those individuals employed (or deemed
by the TriQuint Board as employed) by TriQuint or the Company on the last day of
the calendar quarter shall be considered. An employee must be an eligible
employee in the applicable plan (TriQuint Plan or KSOP) in order to participate
in the TriQuint PS Program. The percentage for each company shall be computed by
dividing that companies' aggregate Compensation by the aggregate Compensation
paid to all the employees of both TriQuint and the Company.

Step 3:    After the foregoing Quarterly Contribution is allocated between
TriQuint and the Company, it shall be allocated among the individual employees
of each company who remain employed (or are deemed by the TriQuint Board as
employed) on the last day of the calendar quarter based upon each employee's
relative Compensation. An employee's percentage shall be determined by dividing
his/her Compensation by the aggregate Compensation of all employees
participating in such allocation.

Step 4:    After the foregoing Quarterly Contribution is allocated among the
individual employees as provided above, one-half of such allocation shall be
paid to the employee in cash (net of required payroll taxes) and the other
one-half shall be paid to the employee's qualified retirement plan (the TriQuint
Plan or KSOP, as the case may be), to be allocated, held, invested and
distributed as a discretionary profit sharing contribution in accordance with
the terms of such qualified retirement plan.

64

--------------------------------------------------------------------------------






QuickLinks


EXHIBIT 10.33

